Case 4:18-cv-00368-JED-FHM Document 39 Filed in USDC ND/OK on 03/20/19 Page 1 of 36




                                 UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF OKLAHOMA


       UBIQUITOUS CONNECTIVITY, LP,                                   CIVIL ACTION NO.
                                                                    4:18-cv-00368-JED-FHM
                Plaintiff,
                                                                 JURY TRIAL DEMANDED
       v.

       CENTRAL SECURITY GROUP -
       NATIONWIDE, INC.,

                Defendant.

                         NOTICE OF SUPPLEMENTAL AUTHORITY
                               IN FURTHER SUPPORT OF
              UBIQUITOUS CONNECTIVITY’S MOTION TO AMEND ITS COMPLAINT
                                      [Dkt. No. 34]

               After briefing was complete for Plaintiff UBIQUITOUS CONNECTIVITY, LP’s

   (hereinafter, “Ubiquitous”) Motion to Amend Its Complaint (Dkt. No. 34), 1 three opinions were

   issued by District Courts in California that provide for amendments to a complaint when a motion

   to dismiss on Section 101 is granted. 2

            1. SkyHawke Techs., LLC v. DECA Int’l Corp., No. CV 18-1234-GW(PLAx) (C.D. Cal. Feb.
               4, 2019 [copy attached as Exhibit AA]: Judge Wu granted Defendant’s Motion for Partial
               Judgment On The Pleadings that the asserted claims were patent-ineligible under 35 U.S.C.
               § 101. The Court, however, allowed the Plaintiff an opportunity to amend its Complaint
               to address subject matter eligibility under Section 101 because the Federal Circuit had


   1
        Defendant Central Security Group – Nationwide, Inc. filed an Opposition (Dkt. No. 35) and
        Ubiquitous filed a Reply in support (Dkt. No. 37).
   2
        Dkt. No. 13: Defendant’s Motion to Dismiss; Dkt. No. 27: Opposition; Dkt. No. 29: notice of
        supplemental authority; Dkt. No. 31: Reply in support; Dkt. No. 32: Correction to Dkt. No. 27);
        Dkt. No. 38: notice of supplemental authority.
Case 4:18-cv-00368-JED-FHM Document 39 Filed in USDC ND/OK on 03/20/19 Page 2 of 36




           recently warned in the Aatrix matter 3 that § 101 issues may involve factual issues that are
           not appropriate for decision at the pleadings stage of a case. See Ex. AA, p. AA-8.

       2. Kajeet, Inc. v. Qustodio, LLC, No. CV18-01519 JAK (PLAx) (C.D. Cal. Feb. 28, 2019
          [copy attached as Exhibit BB]: Judge Kronstadt granted Defendant’s Motion to Dismiss
          that asserted that the asserted claims were patent-ineligible under 35 U.S.C. § 101.
          However, the Court granted leave for the Plaintiff to amend its Complaint to include an
          expert declaration and allegations concerning Section 101. See Ex. BB, p. BB-8.

       3. RingCentral, Inc. v. Dialpad, Inc., No. 18-cv-05242-JST, 2019 U.S. Dist. LEXIS 37901
          (N.D. Cal. Mar. 8, 2019) [copy attached as Exhibit CC]: Judge Tigar granted Defendant’s
          Motion to Dismiss under 35 U.S.C. § 101 but allowed the Plaintiff an opportunity to amend
          its Complaint to “attempt to plead patent eligibility” (citing Aatrix). See Ex. CC, CC- 10
          at *33.

           Each of these recent opinions provides additional support for Ubiquitous’ Motion to

   Amend Its Complaint.




   3
       Aatrix Software, Inc. v. Green Shades Software, Inc., 882 F.3d 1121 (Fed. Cir.2018).

  N.D. OKLA. CASE NO. 4:18-CV-00368-JED-FHM                                                     PAGE |2
       NOTICE OF SUPPLEMENTAL AUTHORITY IN FURTHER SUPPORT OF UBIQUITOUS CONNECTIVITY’S
                           MOTION TO AMEND ITS COMPLAINT [Dkt. No. 34]
Case 4:18-cv-00368-JED-FHM Document 39 Filed in USDC ND/OK on 03/20/19 Page 3 of 36




   Dated: March 20, 2018                      Respectfully submitted,

                                                  /s/ Jonathan R. Miller

                                                  RIGGS, ABNEY, NEAL, TURPEN,
                                                  ORBISON & LEWIS, P.C.
                                                  Chad C. Taylor (OK 18308)
                                                  528 N.W. 12th Street
                                                  Oklahoma City, Oklahoma 73103
                                                  Telephone: (405) 843-9909
                                                  Facsimile: (405) 842-2913
                                                  Email: ctaylor@riggsabney.com

                                                  HENINGER GARRISON DAVIS, LLC
                                                  James F. McDonough, III (GA 117088)*
                                                  Jonathan R. Miller (GA 507179)*
                                                  Travis E. Lynch (GA 162373)*
                                                  3621 Vinings Slope, Suite 4320
                                                  Atlanta, Georgia 30339
                                                  Telephone: (404) 996-0869, -0863, -0867
                                                  Facsimile: (205) 547-5504, -5506, -5515
                                                  Email: jmcdonough@hgdlawfirm.com
                                                  Email: jmiller@hgdlawfirm.com
                                                  Email: tlynch@hgdlawfirm.com

                                                  Attorneys for Plaintiff
                                                  Ubiquitous Connectivity, LP


          * admitted Pro Hac Vice




  N.D. OKLA. CASE NO. 4:18-CV-00368-JED-FHM                                            PAGE |3
     NOTICE OF SUPPLEMENTAL AUTHORITY IN FURTHER SUPPORT OF UBIQUITOUS CONNECTIVITY’S
                         MOTION TO AMEND ITS COMPLAINT [Dkt. No. 34]
Case 4:18-cv-00368-JED-FHM Document 39 Filed in USDC ND/OK on 03/20/19 Page 4 of 36




                                  CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on this 20th day of March, 2019, I caused to be electronically-

   filed the foregoing document with the Clerk of Court using the CM/ECF system, which caused it

   to be served on counsel who have appeared in this matter by electronic mail.

                                               /s/ Jonathan R. Miller
                                               Jonathan R. Miller




                              N.D. OKLA. CASE NO. 4:18-CV-00368-JED-FHM
     NOTICE OF SUPPLEMENTAL AUTHORITY IN FURTHER SUPPORT OF UBIQUITOUS CONNECTIVITY’S
                         MOTION TO AMEND ITS COMPLAINT [Dkt. No. 34]
Case 4:18-cv-00368-JED-FHM Document 39 Filed in USDC ND/OK on 03/20/19 Page 5 of 36




                                         EXHIBIT AA

     SkyHawke Techs., LLC v. DECA Int’l Corp., No. CV 18-1234-GW(PLAx) (C.D. Cal. Feb. 4,
      2019 (Slip Opinion granting Motion for Partial Judgment On The Pleadings With Leave to
                                        Amend Complaint)




                            N.D. OKLA. CASE NO. 4:18-CV-00368-JED-FHM
     NOTICE OF SUPPLEMENTAL AUTHORITY IN FURTHER SUPPORT OF UBIQUITOUS CONNECTIVITY’S
                         MOTION TO AMEND ITS COMPLAINT [Dkt. No. 34]
Case 4:18-cv-00368-JED-FHM Document 39 Filed in USDC ND/OK on 03/20/19 Page 6 of 36




                                     UNITED STATES DISTRICT COURT
                                    CENTRAL DISTRICT OF CALIFORNIA

                                            CIVIL MINUTES - GENERAL
   Case No.          CV 18-1234-GW(PLAx)                                           Date      February 4, 2019
   Title             SkyHawke Technologies, LLC v. DECA International Corp.




   Present: The Honorable           GEORGE H. WU, UNITED STATES DISTRICT JUDGE
                  Javier Gonzalez                         Katie E. Thibodeaux
                   Deputy Clerk                        Court Reporter / Recorder                    Tape No.
                  Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                           Kunal Jain                                         Joseph S. Cianfrani
                         Thomas J. Fisher                                      Daniel P. Hughes
   PROCEEDINGS:                DEFENDANTS' MOTION FOR PARTIAL JUDGMENT ON THE
                               PLEADINGS UNDER 35 U.S.C. § 101 [218]


  Court hears oral argument. The Tentative circulated and attached hereto, is adopted as the Court’s Final
  Ruling. The Court would GRANT the Motion with leave for SkyHawke to amend its operative
  complaint by February 19, 2019.

  A scheduling conference is set for February 28, 2019 at 8:30 a.m., with a joint report re consolidation to
  be filed by noon on February 26, 2019.




                                                                                                     :     10
                                                                 Initials of Preparer   JG
  CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 1
   N.D. OKLA. CASE NO. 4:18-CV-00368-JED-FHM                            Page |AA-1
  NOTICE OF SUPPLEMENTAL AUTHORITY IN FURTHER SUPPORT OF UBIQUITOUS CONNECTIVITY’S
                          MOTION TO AMEND ITS COMPLAINT [Dkt. No. 34]
Case 4:18-cv-00368-JED-FHM Document 39 Filed in USDC ND/OK on 03/20/19 Page 7 of 36


 SkyHawke Technologies, LLC v. DECA International Corp., Case No. 2:18-cv-01234-GW-(PLAx)
 Tentative Ruling on Motion for Judgment on the Pleadings



 I. Introduction
          On December 6, 2010 Plaintiff SkyHawke Technologies, LLC filed this action for patent
 infringement against Defendant DECA International Corp. in the Southern District of Mississippi.
 Docket No. 1 (complaint); see also Docket No. 66 (currently operative amended complaint”).
 After some motion practice related to venue and the pleadings, the S.D. Miss. court granted a
 motion to stay pending inter partes review. Docket No. 97. The case remained stayed from late
 2012 to early 2017. In June 2017, soon after the Supreme Court’s decision in TC Heartland LLC
 v. Kraft Foods Grp. Brands LLC, 137 S. Ct. 1514 (2017), DECA renewed its venue challenge.
 DECA’s motion was initially denied, but ultimately granted on a motion for reconsideration.
 Docket Nos. 150, 175. The matter was transferred to this District on February 14, 2018. Docket
 No. 177 (Receipt of Case Transferred In). After a schedule was entered (Docket No. 205), the
 parties requested a stay of proceedings pending a settlement meeting. Docket No. 210. After good
 faith attempts at settlement were unsuccessful (Docket No. 213), a new schedule was entered in
 the case. Docket No. 217.
          On December 27, 2018, DECA filed the pending Motion for Partial Judgment on the
 Pleadings. Docket No. 218. The Motion has been fully briefed. See Docket No. 224 (Opposition);
 Docket No. 226 (Reply).
          For the reasons stated herein, the Court would GRANT the Motion, but with leave for
 SkyHawke to amend its operative complaint.
 II. Background
          SkyHawke is the owner by assignment of U.S. Patent No. 6,456,938 (“the ’938 Patent”)
 and U.S. Patent No. 7,118,498 (“the ’498 Patent”) (collectively, “Asserted Patents”). SkyHawke
 argues that “DECA International has been and is now making, using, selling, [and/]or offering for
 sale, within the United States, GPS devices for use on golf courses, [and systems relating thereto]”
 that infringe one or more claims of the Asserted Patents. Amended Complaint, ¶¶ 1, 17.
          Only the ’938 Patent is the subject of the current Motion. The ’938 Patent is titled
 “Personal DGPS Golf Course Cartographer, Navigator and Internet Web Site with Map Exchange
 and Tutor” and was issued on September 24, 2002. The ’938 Patent explains that “[g]olfers

                                                  1 
  
      N.D. OKLA. CASE NO. 4:18-CV-00368-JED-FHM                            Page |AA-2
     NOTICE OF SUPPLEMENTAL AUTHORITY IN FURTHER SUPPORT OF UBIQUITOUS CONNECTIVITY’S
                             MOTION TO AMEND ITS COMPLAINT [Dkt. No. 34]
Case 4:18-cv-00368-JED-FHM Document 39 Filed in USDC ND/OK on 03/20/19 Page 8 of 36


  naturally pursue methods and tools to help them improve their golf game . . . . The value of an
  informational tool to a golfer increases as the amount and accuracy of information the tool provides
  increases.” ’938 Patent at 1:16-17, 1:28-30. The ’938 Patent then describes “several U.S. patents
  which relate to Global Positioning System (GPS) which provide accurate positional information
  to a golfer.” Id. at 1:30-32. The ’938 Patent notes that many of these prior art patents “are under
  the control of the course manager and are, therefore, optimized for the manager’s use.” Id. at 1:35-
  36. The ’938 Patent describes shortcomings with these systems:
                These patents describe systems that are designed for purchase, installation,
                configuration and management by a golf course owner or manager. They fail
                to disclose a golfer owned and operated position information based system
                for use on any golf course by the golfer. Also, a disadvantage of course based
                systems is that golfers may feel continually monitored or bombarded by
                unwanted advertisements the course provided system creates, thus
                diminishing the quality of the golfing experience. Additionally, course based
                systems necessitate locating the GPS antenna on a self-propelled or pull-type
                cart which can be difficult or impossible to locate exactly where the golf ball
                is lying as is desirable for optimum performance.

      Id. at 1:47-59. The ’938 Patent later provides a list of “objects of the invention,” including,
             An object of the present invention is to provide an individual player owned
             dGPS system that enables a golfer to positionally map and/or play a golf
             course whether or not the course offers positional equipment or information.
             Another object of the present invention is to provide previously created maps
             for downloading and editing by users and to provide for the uploading of maps
             and play data through a public access computer system such as the Internet.
                                     *            *              *
             Another object of the present invention is to provide for a personal dGPS
             system that provides the user with complete autonomy from course owners
             and course owned systems with no additional reoccurring service fees or
             compensation for its use.
             Another object of the present invention is to provide a dGPS system that is
             operational on golf courses that do not have on-site positioning systems.
                                     *            *              *
             The present invention provides a heretofore absent method of golf course map
             creation, ongoing map modification, and map exchange between golfers
             worldwide via publicly accessible networks such as the Internet. It also
             provides a novel, on-site, dGPS mapping method and Graphical User
             Interface (GUI) mapping software specifically designed for easily mapping
             golf courses and especially effective for on site real-time editing to correct
             errors in a map.
  Id. at 5:21-29, 6:5-12, 6:34-42
             SkyHawke argues that DECA infringes Claims 1, 2, 4, 8, 9, 10, 13, 14, 20, 21, and 22 of

                                                       2 
   
       N.D. OKLA. CASE NO. 4:18-CV-00368-JED-FHM                            Page |AA-3
      NOTICE OF SUPPLEMENTAL AUTHORITY IN FURTHER SUPPORT OF UBIQUITOUS CONNECTIVITY’S
                              MOTION TO AMEND ITS COMPLAINT [Dkt. No. 34]
Case 4:18-cv-00368-JED-FHM Document 39 Filed in USDC ND/OK on 03/20/19 Page 9 of 36


 the ’938 Patent. See Docket No. 219 at 1 n.2 (citing Docket No. 220-1, Ex. B (ECF51-64)
 (SkyHawke’s Infringement Contentions, dated November 2, 2018)).                             Claims 1 and 13 are
 independent claims. Claim 1 is illustrative1 and recites:
           1. A method of storing and communicating sets of topographic information
           to and from information processing and viewing devices by means of an
           accessible electronic network, each of the sets being specific to an individual
           golf course, comprising the steps of:
                (a) inputting a first set of information to a first information processing
                    and viewing device, said first set of information being data
                    representative of a golf course topography, said first set of
                    information including data elements relating to attributes of the golf
                    course, said data elements including at least one location for each of
                    said attributes in the set and said first information processing and
                    viewing device executing course-mapper software;
                (b) transmitting said first set of information from the first information
                    processing and viewing device to the network; and
                (c) accessing said first set of information through said network with a
                    second information processing and viewing device with autonomy
                    from any positional equipment at the golf course, said second
                    information processing and viewing device executing course-player
                    software.
 ’938 Patent, Claim 1.

 III. Legal Standard
        A. Motion for Judgment on the Pleadings (Rule 12(c))
               Rule 12(c) of the Federal Rules of Civil Procedure permits a party to move to dismiss a
 suit “[a]fter the pleadings are closed . . . but early enough not to delay trial.” Fed. R. Civ. P. 12(c).
 “Judgment on the pleadings is proper when, taking all allegations in the pleading as true, the
 moving party is entitled to judgment as a matter of law.” Stanley v. Trustees of Cal. State Univ.,
 433 F.3d 1129, 1133 (9th Cir. 2006); Lyon v. Chase Bank USA, N.A., 656 F.3d 877, 883 (9th Cir.
 2011). A motion for judgment on the pleadings should only be granted if “the moving party clearly
 establishes on the face of the pleadings that no material issue of fact remains to be resolved and
 that it is entitled to judgment as a matter of law.” Hal Roach Studios, Inc. v. Richard Feiner &

                                                             
 1
   The parties dispute whether Claim 1 is representative of all of the asserted claims for purposes of § 101 analysis.
 That dispute need not be addressed at this time in light of the Court’s other determinations regarding the Motion. The
 Court notes, however, that beyond observing that Claim 1 is a method claim and Claim 13 is a system claim (Docket
 No. 224 at 19 n.3), SkyHawke “does not present any meaningful argument for the distinctive significance of any claim
 limitations” not found in Claim 1. Berkheimer v. HP Inc., 881 F.3d 1360, 1365 (Fed. Cir. 2018). The Court makes
 no determination regarding whether Claim 1 may/may not be considered representative of the dependent asserted
 claims of the ’938 Patent beyond observing that it is the patentee who must raise identify the “distinctive significance”
 of particular claim limitations in this regard. Id.

                                                                3 
  
      N.D. OKLA. CASE NO. 4:18-CV-00368-JED-FHM                            Page |AA-4
     NOTICE OF SUPPLEMENTAL AUTHORITY IN FURTHER SUPPORT OF UBIQUITOUS CONNECTIVITY’S
                             MOTION TO AMEND ITS COMPLAINT [Dkt. No. 34]
Case 4:18-cv-00368-JED-FHM Document 39 Filed in USDC ND/OK on 03/20/19 Page 10 of 36


  Co., Inc., 896 F.2d 1542, 1550 (9th Cir. 1989) (emphasis added); Living on the Edge, LLC v. Lee,
  No. CV-145982 MWF (JEMx), 2015 WL 12661917, at *4 (C.D. Cal. Aug. 25, 2015) (“Judgment
  on the pleadings under Rule 12(c) is warranted ‘only if it is clear that no relief could be granted
  under any set of facts that could be proved consistent with the allegations.’”) (quoting Deveraturda
  v. Globe Aviation Sec. Servs., 454 F.3d 1043, 1046 (9th Cir. 2006)).
           “Analysis under Rule 12(c) is substantially identical to analysis under Rule 12(b)(6)
  because, under both rules, a court must determine whether the facts alleged in the complaint, taken
  as true, entitle the plaintiff to a legal remedy.” Chavez v. United States, 683 F.3d 1102, 1108 (9th
  Cir. 2012) (internal quotation marks omitted). Therefore, judgment on the pleadings is also proper
  when there is either a “lack of cognizable legal theory” or the “absence of sufficient facts alleged
  under a cognizable legal theory.” Balistreti v. Pacifica Police Dept., 901 F.2d 696, 699 (9th Cir.
  1988); see also Fed. R. Civ. P. 12(b)(6); Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)
  (declaring that a complaint may be dismissed for failure to state a claim for one of two reasons:
  (1) lack of a cognizable legal theory; or (2) insufficient facts under a cognizable legal theory);
  Mendiondo v. Centinela Hosp. Med. Ctr., 521 F.3d 1097, 1104 (9th Cir. 2008) (“Dismissal under
  Rule 12(b)(6) is appropriate only where the complaint lacks a cognizable legal theory or sufficient
  facts to support a cognizable legal theory.”). Under this analysis too, a court “must accept
  plaintiff’s allegations as true and construe them in the light most favorable to the plaintiff,”
  drawing all reasonable inferences from well-pleaded factual allegations. Gompper v. VISX, Inc.,
  298 F.3d 893, 896 (9th Cir. 2002); Sprewell v. Golden State Warriors, 266 F.3d 979, 988 (9th
  Cir.), amended on denial of reh'g, 275 F.3d 1187 (9th Cir. 2001); Cahill v. Liberty Mutual Ins.
  Co., 80 F.3d 336, 337-38 (9th Cir. 1996). The court, however, is not required to accept as true
  legal conclusions couched as factual allegations. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).
           B. Patent Eligibility Under 35 U.S.C. § 101
           An invention or a discovery is patentable if it is a “new and useful process, machine,
  manufacture, or composition of matter, or any new and useful improvement thereof.” 35 U.S.C.
  § 101. “In choosing such expansive terms . . . Congress plainly contemplated that the patent laws
  would be given wide scope.” Diamond v. Chakrabarty, 447 U.S. 303, 308 (1980). Still, the
  Supreme Court has identified exceptions to this wide scope to “distinguish patents that claim the
  building blocks of human ingenuity, which are ineligible for patent protection, from those that
  integrate the building blocks into something more.” Alice Corp. Pty. v. CLS Bank Int’l, 573 U.S.

                                                   4 
   
       N.D. OKLA. CASE NO. 4:18-CV-00368-JED-FHM                            Page |AA-5
      NOTICE OF SUPPLEMENTAL AUTHORITY IN FURTHER SUPPORT OF UBIQUITOUS CONNECTIVITY’S
                              MOTION TO AMEND ITS COMPLAINT [Dkt. No. 34]
Case 4:18-cv-00368-JED-FHM Document 39 Filed in USDC ND/OK on 03/20/19 Page 11 of 36


  208, 217 (2014) (quoting Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 89
  (2012)) (internal quotations omitted). These exceptions to patent protection are “laws of nature,
  natural phenomena, and abstract ideas.” Diamond v. Diehr, 450 U.S. 175, 185 (1981). While the
  boundaries of the judicial exceptions remain subject to further development, the Supreme Court
  has clearly stated the policy underlying those exceptions: avoiding patents that “too broadly
  preempt the use of a natural law [or abstract idea].” Mayo, 566 U.S. at 72. Thus, patent law should
  “not inhibit further discovery by improperly tying up the future use of laws of nature [or abstract
  ideas].” Id. at 85.
           In Mayo, the Supreme Court “set forth a framework for distinguishing patents that claim
  laws of nature, natural phenomena, and abstract ideas from those that claim patent-eligible
  applications of those concepts.” Alice, 573 U.S. at 217. The first step is to ask “whether the claims
  at issue are directed to one of those patent-ineligible concepts.” Id. at 218. If not, the claims fall
  within the scope of § 101 and are patent-eligible. If the claims are directed to one of the exceptions,
  the second step is to search for an “inventive concept” that is “sufficient to ensure that the patent
  in practice amounts to significantly more than a patent upon the natural law [or abstract idea]
  itself.” Mayo, 566 U.S. at 72-73. In doing so, a court must “consider the elements of each claim
  both individually and ‘as an ordered combination’ to determine whether the additional elements
  provide for an “inventive concept” that ‘transform[s] the nature of the claim’ into a patent-eligible
  application.” Alice, 573 U.S. at 217 (quoting Mayo, 566 U.S. at 78-79). If, in considering the
  claim elements individually and as an ordered combination, they merely recite well-understood,
  routine, and conventional steps, they will not constitute an inventive concept for patent eligibility
  purposes. Aatrix Software, Inc. v. Green Shades Software, Inc., 882 F.3d 1121, 1128 (Fed. Cir.
  2018).
           “Like indefiniteness, enablement, or obviousness, whether a claim recites patent eligible
  subject matter is a question of law which may contain underlying facts.” Berkheimer v. HP Inc.,
  881 F.3d 1360, 1368-69 (Fed. Cir. 2018). The Federal Circuit has held, for example, that fact
  questions may arise in the context of step two of the patent eligibility inquiry. Aatrix, 882 F.3d at
  1128 (“[w]hether the claim elements or the claimed combination are well-understood, routine,
  conventional is a question of fact.”). To the extent patent eligibility questions do turn on a factual
  issue, an accused infringer must prove invalidity by clear and convincing evidence. Microsoft



                                                    5 
   
       N.D. OKLA. CASE NO. 4:18-CV-00368-JED-FHM                            Page |AA-6
      NOTICE OF SUPPLEMENTAL AUTHORITY IN FURTHER SUPPORT OF UBIQUITOUS CONNECTIVITY’S
                              MOTION TO AMEND ITS COMPLAINT [Dkt. No. 34]
Case 4:18-cv-00368-JED-FHM Document 39 Filed in USDC ND/OK on 03/20/19 Page 12 of 36


  Corp. v. i4i Ltd. P’ship, 564 U.S. 91, 112 (2011).
  IV. Discussion
           DECA argues that the asserted claims of the ’938 Patent are patent-ineligible under § 101
  because they are directed to an abstract idea and fail to recite any elements, either alone or in
  combination, that are not well-understood, routine, or conventional. See generally Docket No.
  219. SkyHawke argues that the claims are drawn to a technological improvement that survives
  Alice Step 1 and/or recite particular elements that provide an inventive concept under Alice Step
  2. Docket No. 224 at 11-19.
           SkyHawke’s opposition specifically emphasizes Claim 1 of the ’938 Patent’s recitation of
  (1) a “first information processing and viewing device” that “execut[es] course mapper software;”
  (2) a “second information processing and viewing device” that “execut[es] course player
  software;” and (3) the requirement that the second information processing and viewing device acts
  “with autonomy from any positional equipment at the golf course.” See, e.g. Docket No. 224 at
  14 (emphasis in original) (quoting ’938 Patent, Claim 1); see also id. at 13. In particular,
  SkyHawke also characterizes the course mapper software of the first information processing and
  viewing device as “creat[ing] geo-enabled course maps, e.g., a GPS-enabled map.” Id. at 14.
  SkyHawke elsewhere suggests that the claimed method and/or system of the asserted claims of the
  ’938 Patent are able to “determine the golfer’s actual position on the golf course as the golfer
  moves about the course and then accurately determine and provide distances to other points from
  the golfer’s actual position.” Id. at 12; see also id. at 13 (“The invention claimed in the ’938 Patent
  provides accurate, interactive, real-time, GPS-derived distance information from the golfer’s
  location on the course.”). Although SkyHawke is not explicit in its characterization of these
  particular arguments, they appear to be related to Alice Step 2. (SkyHawke includes a separate
  section asserting that the claims provide a technical solution to a technical problem, but that section
  does not specifically reference these claim limitations in the same manner, see id. at 15-19.)
           DECA responds by observing that SkyHawke’s proposed claim construction for the term
  “course-mapper software” was “[s]oftware installed on the computer device used to generate map
  data for golf courses” and for the term “course-player software” was “software installed on the
  computer device related to player data.” Docket No. 226 at 6 (citing Docket No. 227-1 at 3
  (Plaintiff’s Patent Local Rule 4-2(a) and 4-2(b) Disclosures, served January 15, 2019)); see also
  id. at 10 (stating of SkyHawke’s assertions regarding the first and second information and


                                                    6 
   
       N.D. OKLA. CASE NO. 4:18-CV-00368-JED-FHM                            Page |AA-7
      NOTICE OF SUPPLEMENTAL AUTHORITY IN FURTHER SUPPORT OF UBIQUITOUS CONNECTIVITY’S
                              MOTION TO AMEND ITS COMPLAINT [Dkt. No. 34]
Case 4:18-cv-00368-JED-FHM Document 39 Filed in USDC ND/OK on 03/20/19 Page 13 of 36


  processing viewing devices, “these functions are not recited in the claims, nor does SkyHawke
  claim that these functions are present in their proposed claim constructions. Accordingly, this
  argument is irrelevant.”). DECA also argues that the claim phrase “with autonomy from any
  positional equipment at the golf course” is result-oriented, functional claim language “without any
  technological basis in the claim” and thus does not change the analysis. Id. at 11.
                The Court has some concerns about SkyHawke’s arguments.                         First and foremost,
  SkyHawke’s opposition arguments regarding Alice Step Two are not in any way reflected in
  SkyHawke’s operative complaint. See Docket No. 66. In deciding a Motion for Judgment on the
  Pleadings, the focus – obviously − must be on what is disclosed in the pleadings, not simply on
  attorney argument. The Court acknowledges that SkyHawke’s operative pleading was filed in
  November 2011, predating even the Supreme Court’s decision in Mayo. Docket No. 66. The
  Court questions why SkyHawke has not sought leave to amend its complaint in light of the
  significant caselaw that has developed in this area since that time.2 In particular, and only just
  recently, the Federal Circuit’s decision in Aatrix reaffirmed the notion that § 101 disputes may
  involve factual issues that are not appropriately decided at the pleading stage. Aatrix, 882 F.3d at
  1128 (“Whether the claim elements or the claimed combination are well-understood, routine,
  conventional is a question of fact. And in this case, that question cannot be answered adversely to
  the patentee based on the sources properly considered on a motion to dismiss, such as the
  complaint, the patent, and materials subject to judicial notice.”). SkyHawke would put the burden
  on DECA to submit evidence to support DECA’s position that the claims recite only routine and
  conventional components. Docket No. 224 at 4-6. But aside from some exceptions, evidence
  outside the pleadings is not properly considered in the context of a motion at the pleading stage.
  Instead, it is SkyHawke’s responsibility to provide a well-pleaded complaint that can serve as the
  basis for this litigation, as well as the basis for SkyHawke’s defense against a motion for judgment
  on the pleadings (along with the patent itself and material that can be subject to judicial notice).
  That has not occurred here.
                Second, the Court agrees that there seems to be inconsistency between SkyHawke’s
  arguments about the meaning of certain claim phrases in the opposition compared to the proposed
  claim constructions SkyHawke recently served in this case. The Court acknowledges DECA’s
  position that for a motion on the pleadings, it may be appropriate for the accused infringer to
                                                              
  2
      Indeed, SkyHawke fails to even alternatively request leave to amend its complaint in its opposition to the Motion.

                                                                 7 
   
       N.D. OKLA. CASE NO. 4:18-CV-00368-JED-FHM                            Page |AA-8
      NOTICE OF SUPPLEMENTAL AUTHORITY IN FURTHER SUPPORT OF UBIQUITOUS CONNECTIVITY’S
                              MOTION TO AMEND ITS COMPLAINT [Dkt. No. 34]
Case 4:18-cv-00368-JED-FHM Document 39 Filed in USDC ND/OK on 03/20/19 Page 14 of 36


  simply adopt the patentee’s apparent claim constructions in presenting a § 101 dispute. Docket
  No. 219 at 7. The Court also acknowledges SkyHawke’s position on the other side, however, that
  DECA may have (intentionally or not) put its own “spin on these terms” that is inconsistent with
  SkyHawke’s interpretation. Docket No. 224 at 6. This is particularly true given that SkyHawke’s
  proposed constructions for the phrases “course-mapper software” and “course-player software”
  are fairly vague – there are likely multiple ways to interpret the constructions themselves. Without
  SkyHawke’s explanation of its understanding of the meaning of these terms (and its understanding
  of the meaning of its own constructions of these terms) in the context of claim construction, it
  becomes difficult to tell: (1) how much SkyHawke is shifting positions; and (2) what SkyHawke
  actually understands the scope of the claim language to be.3 Although DECA raises legitimate
  points about what appear to be discrepancies in SkyHawke’s positions, the Court is ultimately
  concerned about whether “the nature of the claims is clear and it is apparent that claim construction
  would not affect the patent-eligibility of the claims at issue.” Epic IP LLC v. Backblaze, Inc., No.
  CV 1:18-141-WCB, 2018 WL 6201582, at *15 (D. Del. Nov. 26, 2018) (J. Bryson); see also
  Bancorp Servs., L.L.C. v. Sun Life Assur. Co. of Canada (U.S.), 687 F.3d 1266, 1273-74 (Fed. Cir.
  2012) (“it will ordinarily be desirable – and often necessary – to resolve claim construction
  disputes prior to a § 101 analysis, for the determination of patent eligibility requires a full
  understanding of the basic character of the claimed subject matter.”).
                After considering the parties’ positions, the Court finds it would be premature to make a
  § 101 determination on the current record, particularly because SkyHawke’s operative complaint
  does not include allegations that support its position. SkyHawke will be permitted to file an
  amended complaint that attempts to address some of the issues raised by DECA in the briefing and
  in this Order and that attempts to provide support for any argument that the asserted claims include
  elements or a combination of elements that are not routine, conventional, or well-understood. It
  is unlikely that the Court will provide SkyHawke with another opportunity like this, so SkyHawke
  should consider using it wisely.

                                                              
  3
   DECA makes a short assertion in its reply that even considering SkyHawke’s interpretation of the claim language as
  provided in SkyHawke’s opposition, the claims are still invalid. Docket No. 226 at 10 (“using a GPS enabled map to
  determine distances on a golf course was a routine and conventional use of computers at the time of the ’938 Patent.”).
  The Court is not persuaded that this general argument fully addresses SkyHawke’s position regarding the relevance
  of the requirements of the first and second devices and their relationship to one another (the fact that the second device
  allows for autonomy may also be relevant when considered in this combination/context, despite its function-oriented
  nature). As an aside, the Court also notes that some of DECA’s arguments suggest that the relevant invalidity issue
  for this patent may not be a § 101 challenge, but instead an anticipation/obviousness challenge.

                                                                 8 
   
       N.D. OKLA. CASE NO. 4:18-CV-00368-JED-FHM                            Page |AA-9
      NOTICE OF SUPPLEMENTAL AUTHORITY IN FURTHER SUPPORT OF UBIQUITOUS CONNECTIVITY’S
                              MOTION TO AMEND ITS COMPLAINT [Dkt. No. 34]
Case 4:18-cv-00368-JED-FHM Document 39 Filed in USDC ND/OK on 03/20/19 Page 15 of 36


  IV. Conclusion
           Based on the foregoing, the Court would GRANT the Motion with leave for SkyHawke to
  amend its operative complaint. SkyHawke would be given 14 days from the date a Final Order is
  entered on the Motion to file an amended complaint that attempts to address the concerns identified
  by DECA and this Order regarding its allegations relating to the ’938 Patent.



   




                                                  9 
   
       N.D. OKLA. CASE NO. 4:18-CV-00368-JED-FHM                           Page |AA-10
      NOTICE OF SUPPLEMENTAL AUTHORITY IN FURTHER SUPPORT OF UBIQUITOUS CONNECTIVITY’S
                              MOTION TO AMEND ITS COMPLAINT [Dkt. No. 34]
Case 4:18-cv-00368-JED-FHM Document 39 Filed in USDC ND/OK on 03/20/19 Page 16 of 36




                                          EXHIBIT BB

    Kajeet, Inc. v. Qustodio, LLC, No. SA CV18-01519 JAK (PLAx) (C.D. Cal. Feb. 28, 2019 (Slip
                   Opinion granting Motion Dismiss With Leave to Amend Complaint)




                             N.D. OKLA. CASE NO. 4:18-CV-00368-JED-FHM
      NOTICE OF SUPPLEMENTAL AUTHORITY IN FURTHER SUPPORT OF UBIQUITOUS CONNECTIVITY’S
                          MOTION TO AMEND ITS COMPLAINT [Dkt. No. 34]
Case 4:18-cv-00368-JED-FHM Document 39 Filed in USDC ND/OK on 03/20/19 Page 17 of 36



                                           UNITED STATES DISTRICT COURT
                                          CENTRAL DISTRICT OF CALIFORNIA


                                                CIVIL MINUTES – GENERAL

       Case No.      SA CV18-01519 JAK (PLAx)                                           Date   February 28, 2019
       Title         Kajeet, Inc. v. Qustodio, LLC




       Present: The Honorable              JOHN A. KRONSTADT, UNITED STATES DISTRICT JUDGE

                          Andrea Keifer                                                Alex Joko
                          Deputy Clerk                                          Court Reporter / Recorder
                  Attorneys Present for Plaintiffs:                         Attorneys Present for Defendants:
                            Not Present                                                Not Present


       Proceedings:               (IN CHAMBERS) ORDER RE DEFENDANT'S MOTION TO DISMISS
                                  (DKT. 37)


   I.          Introduction

   Kajeet, Inc. (“Plaintiff”) brought this action against Qustodio, LLC (“Defendant”) on August 24, 2018,
   alleging infringement of U.S. Patent No. 8,712,371 (“the ’371 Patent”), U.S. Patent No. 8,630,612 (“the
   ’612 Patent”) and U.S. Patent No. 8,667,559 (“the ’559 Patent”). Complaint, Dkt. 1.

   On November 21, 2018, Defendant brought a Motion to Dismiss the Complaint Pursuant to Fed. R. Civ.
   P. 12(b)(6) (“Motion”). Dkt. 37. In support of the Motion, Defendant argues that all claims of the asserted
   patents are invalid for failing to claim patentable subject matter under 35 U.S.C. § 101. Plaintiff opposed
   the Motion (Dkt. 43), and Defendant replied. Dkt. 46.

   A hearing on the Motion was conducted on February 25, 2019, and it was then taken under submission.
   Dkt. 55. For the reasons stated in this Order, the Motion is GRANTED without prejudice, with any
   amended complaint to be filed within 14 days of the issuance of this Order.

   I.          Factual Background

   The ’371 Patent issued April 29, 2014, and is titled “Feature Management of a Communication Device.”
   The ’612 and ’559 Patents, although each issued prior to the ’371 Patent (March 4, 2014 and January
   14, 2014, respectively), are continuation patents of the ’371 Patent. The ’612 and ’559 Patents share the
   same title and substantially the same specification as the ’371 Patent.1

   The Asserted Patents generally disclose methods and systems for “real-time management of a device,
   and more particularly to the establishment and enforcement of policies or rules associated with the feature
   or functions that may be performed with the device.” ’371 Patent at Abstract; see also id. at 1:47-50. The
   Asserted Patents state,



   1
        All citations in this Order are to the ’371 Patent unless otherwise noted.
                                                                                                            Page 1 of 9

    N.D. OKLA. CASE NO. 4:18-CV-00368-JED-FHM                            Page |BB-1
   NOTICE OF SUPPLEMENTAL AUTHORITY IN FURTHER SUPPORT OF UBIQUITOUS CONNECTIVITY’S
                           MOTION TO AMEND ITS COMPLAINT [Dkt. No. 34]
Case 4:18-cv-00368-JED-FHM Document 39 Filed in USDC ND/OK on 03/20/19 Page 18 of 36



                                       UNITED STATES DISTRICT COURT
                                      CENTRAL DISTRICT OF CALIFORNIA


                                           CIVIL MINUTES – GENERAL

    Case No.      SA CV18-01519 JAK (PLAx)                                        Date    February 28, 2019
    Title         Kajeet, Inc. v. Qustodio, LLC

            [p]ostpaid cellular phone (cell phone) services typically allow the user of a cell phone to
            spend unlimited amounts of money for services. In other words, there is nothing to stop
            the user from running up a huge cell phone bill. Many parents have experienced this issue
            with their children, prompting the parents to take their children’s phones away or to
            otherwise restrict their children’s access to the phones. Unfortunately, modern society
            requires that parents have the ability to contact their children by cell phone and vice versa,
            so the cell phones are often returned to the children despite the possibility of future abuse.

   ’612 Patent at 1:66-2:9.

   The Asserted Patents also state that “[t]he same type of issue exists between employers and employees
   and other parties in similar administrator/user relationships with respect to the use/abuse of cell phones
   and other devices.” Id. at 2:10-13. The Asserted Patents describe the prepaid cell phone as one prior art
   solution to address these concerns, but explain that a shortcoming with such phones is that once all
   available time, i.e., credit, on the phone has been used, the service provider for the prepaid cell phone
   simply shuts down access to all services, such that “the child will not be able to call a parent in the event
   of an emergency.” Id. at 2:39-40; see also id. at 2:27-41.

   After describing some other prior art solutions and their shortcomings, the Asserted Patents explain the
   narrow issue that they intend to address is “providing limits on overspending and other activities by the
   user while simultaneously assuring that the user will always be able to use the phone when appropriately
   needed.” Id. at 3:56-59.

   The Complaint alleges that Defendant infringes “at least claims 1, 3, and 6 of the ’371 Patent.” Dkt. 1 ¶
   45. Claims 3 and 6 of the ’371 Patent are dependent claims that depend from Claim 1. Claim 1 of the
   ’371 Patent states:

            1.     A system for managing a computing device, the system comprising:
                   a switch or a node configured to receive a request to or from the computing device
                           to perform one or more functions associated with the computing device;
                   a policy decider operable to access one or more policies that control one or more
                           functions associated with the computing device, the policy decider further
                           operable to generate a decision to grant or deny the request based on the
                           one or more policies; and
                   a policy enforcer operable to enforce the decision of the policy decider as to
                           whether the request has been granted or denied by transmitting data to the
                           switch or node, the data being indicative of one or more actions consistent
                           with the decision to the switch or node.

   ’371 Patent, Claim 1.

   The Complaint similarly alleges that Defendant infringes “at least Claims 1, 6, and 8 of the ’612 Patent.”
   Id. at ¶ 56. Claims 6 and 8 of the ’612 Patent are dependent claims that depend from Claim 1. Claim 1 of
   the ’612 Patent states:

            1.     A system for managing computing devices configured to communicate over one or
                                                                                                      Page 2 of 9

    N.D. OKLA. CASE NO. 4:18-CV-00368-JED-FHM                            Page |BB-2
   NOTICE OF SUPPLEMENTAL AUTHORITY IN FURTHER SUPPORT OF UBIQUITOUS CONNECTIVITY’S
                           MOTION TO AMEND ITS COMPLAINT [Dkt. No. 34]
Case 4:18-cv-00368-JED-FHM Document 39 Filed in USDC ND/OK on 03/20/19 Page 19 of 36



                                      UNITED STATES DISTRICT COURT
                                     CENTRAL DISTRICT OF CALIFORNIA


                                          CIVIL MINUTES – GENERAL

    Case No.      SA CV18-01519 JAK (PLAx)                                      Date    February 28, 2019
    Title         Kajeet, Inc. v. Qustodio, LLC

            more networks serviced by one or more service providers, the system comprising a
            memory bearing instructions that, when executed on the system, cause the system to at
            least:
                   store a policy that controls at least a use of a function on a computing device, the
                           control comprising allowing and disallowing the use of the function based
                           on a context associated with the computing device, the policy being defined
                           by an administrator;
                   group one or more computing devices in a group;
                   associate the policy with the group;
                   receive a request sent to or from a computing device in the group to use the
                           function;
                   generate a decision to grant or deny the request based on the policy; and
                   enforce the decision by taking an action that is consistent with the decision and by
                           sending to the computing device data indicative of the action, the action
                           allowing or disallowing the use of the function on the computing device.

   ’612 Patent, Claim 1.

   The Complaint has similar allegations as to Defendant’s claimed infringement of “at least claim 27 of the
   ’559 Patent.” Id. at ¶ 33. Claim 27 of the ’559 Patent states:

            27.   A method for controlling a computing device configured to execute a function using
            a communication network managed by a service provider, the method comprising:
                  sending to a server a request to communicate with a remote computing device
                          over the communication network;
                  receiving in real-time from the server a decision granting or denying the request,
                          the decision being based on a policy stored at the server and configured
                          by an administrator; and
                  enforcing the decision by enabling a communication with the remote computing
                          device over the communication network when the decision grants the
                          request and by disabling the communication when the decision denies the
                          request, the communication being enabled or disabled without storing the
                          policy on the computing device.

   ’559 Patent, Claim 27.

   II.      Analysis

            A.     Legal Standards

                   1.      Motion to Dismiss

   Pursuant to Fed. R. Civ. P. 12(b)(6), a complaint may be dismissed for “failure to state a claim upon which
   relief can be granted.” As the Supreme Court has explained:

            To survive a motion to dismiss, a complaint must contain sufficient factual matter,
                                                                                                   Page 3 of 9

    N.D. OKLA. CASE NO. 4:18-CV-00368-JED-FHM                            Page |BB-3
   NOTICE OF SUPPLEMENTAL AUTHORITY IN FURTHER SUPPORT OF UBIQUITOUS CONNECTIVITY’S
                           MOTION TO AMEND ITS COMPLAINT [Dkt. No. 34]
Case 4:18-cv-00368-JED-FHM Document 39 Filed in USDC ND/OK on 03/20/19 Page 20 of 36



                                        UNITED STATES DISTRICT COURT
                                       CENTRAL DISTRICT OF CALIFORNIA


                                            CIVIL MINUTES – GENERAL

    Case No.      SA CV18-01519 JAK (PLAx)                                           Date    February 28, 2019
    Title         Kajeet, Inc. v. Qustodio, LLC

            accepted as true, to “state a claim to relief that is plausible on its face.” [Bell Atlantic Corp.
            v. Twombly, 550 U.S. 544, 570 (2007)]. A claim has facial plausibility when the plaintiff
            pleads factual content that allows the court to draw the reasonable inference that the
            defendant is liable for the misconduct alleged. Id., at 556. . . . The plausibility standard is
            not akin to a “probability requirement,” but it asks for more than a sheer possibility that a
            defendant has acted unlawfully. [Id.] Where a complaint pleads facts that are “merely
            consistent with” a defendant's liability, it “stops short of the line between possibility and
            plausibility of ‘entitlement to relief.’ ” Id., at 557.

   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

   Iqbal identifies “[t]wo working principles” that underlie the standard that applies to a motion to dismiss.
   Id. First, “the tenet that a court must accept as true all of the allegations contained in a complaint is
   inapplicable to legal conclusions. Threadbare recitals of the elements of a cause of action, supported by
   mere conclusory statements, do not suffice.” Id. “Second, only a complaint that states a plausible claim
   for relief survives a motion to dismiss.” Id. at 679. “[W]here the well-pleaded facts do not permit the court
   to infer more than the mere possibility of misconduct, the complaint has alleged—but it has not ‘show[n]’—
   ‘that the pleader is entitled to relief.’ ” Id. (quoting Fed. R. Civ. P. 8(a)(2)).

                    2.      Section 101 Analytical Framework

   "Section 101 defines the subject matter that may be patented under the Patent Act." Bilski v. Kappos,
   561 U.S. 593, 601 (2010). Section 101 provides: "Whoever invents or discovers any new and useful
   process, machine, manufacture, or composition of matter, or any new and useful improvement thereof,
   may obtain a patent therefor, subject to the conditions and requirements of this title." 35 U.S.C. § 101.
   “Section 101 thus specifies four independent categories of inventions or discoveries that are eligible for
   patent protection: processes, machines, manufactures, and compositions of matter.” Bilski, 561 U.S. at
   601.

   Although the Supreme Court has recognized that “[i]n choosing such expansive terms . . . Congress
   plainly contemplated that the patent laws would be given wide scope,” it has identified three exceptions
   to the application of Section 101: “laws of nature, physical phenomena, and abstract ideas.” Diamond v.
   Chakrabarty, 447 U.S. 303, 308-09 (1980). These exceptions are not required by the text of the statute,
   but are consistent with the idea that certain discoveries “are part of the storehouse of knowledge of all
   men” and are “free to all men and reserved exclusively to none.” Funk Bros. Seed Co. v. Kalo Inoculant
   Co., 333 U.S. 127, 130 (1948). Consistent with these principles is that “the concern that drives this
   exclusionary principle [is] one of pre-emption.” Alice Corp. Pty. v. CLS Bank Int’l, 573 U.S. 208, 216
   (2014) (citation omitted). Consequently, the Supreme Court has required that “[i]f there is to be invention
   from such a discovery, it must come from the application of the law of nature to a new and useful end.”
   Funk Bros., 333 U.S. at 130. These rules apply in the same manner to product and process claims.
   Gottschalk v. Benson, 409 U.S. 63, 67-68 (1972).

   Alice is the most recent statement by the Supreme Court on the application of these principles. It
   expanded the two-step approach for resolving Section 101 issues adopted in Mayo Collaborative Servs.
   v. Prometheus Labs., Inc., 566 U.S. 66, 77 (2012). In the first step, a court must “determine whether the
   claims at issue are directed to one of those patent-ineligible concepts.” Alice, 573 U.S. at 217 (citing
                                                                                                          Page 4 of 9

    N.D. OKLA. CASE NO. 4:18-CV-00368-JED-FHM                            Page |BB-4
   NOTICE OF SUPPLEMENTAL AUTHORITY IN FURTHER SUPPORT OF UBIQUITOUS CONNECTIVITY’S
                           MOTION TO AMEND ITS COMPLAINT [Dkt. No. 34]
Case 4:18-cv-00368-JED-FHM Document 39 Filed in USDC ND/OK on 03/20/19 Page 21 of 36



                                        UNITED STATES DISTRICT COURT
                                       CENTRAL DISTRICT OF CALIFORNIA


                                            CIVIL MINUTES – GENERAL

       Case No.     SA CV18-01519 JAK (PLAx)                                           Date     February 28, 2019
       Title        Kajeet, Inc. v. Qustodio, LLC

   Mayo, 566 U.S. at 77). If this standard is satisfied, then in the second step the court must ask “[w]hat else
   is there in the claims.” Id. This requires a consideration of “the elements of each claim both individually
   and ‘as an ordered combination’ to determine whether the additional elements ‘transform the nature of
   the claim’ into a patent eligible application.” Id. (citing Mayo, 566 U.S. at 78–79). In performing this second
   step of the analysis, a court must “search for an ‘inventive concept’—i.e., an element or combination of
   elements that is 'sufficient to ensure that the patent in practice amounts to significantly more than a patent
   upon the [ineligible concept] itself.’” Id. at 217-18 (citing Mayo, 566 U.S. at 72–73).

   “[W]hether a claim recites patent eligible subject matter is a question of law,” but it is one “which may
   contain underlying factual determinations.” Berkheimer v. HP Inc., 881 F.3d 1360, 1368 (Fed. Cir. 2018)
   (citations omitted). An example of such a factual determination is “[w]hether something is well-
   understood, routine, and conventional to a skilled artisan at the time of the patent.” Id. at 1369. Thus, a
   complaint that properly alleges that individual elements of a claim are not well-understood, routine, or
   conventional, may be sufficient to state a claim notwithstanding an invalidity challenge under Section
   101. Aatrix Software, Inc. v. Green Shades Software, Inc., 882 F.3d 1121, 1128 (Fed. Cir. 2018).

               B.     Application

   In support of its position that the claims fail to satisfy step one of the Alice test,2 Defendant argues that
   the claims of the Asserted Patents are directed to the concept of “managing access to functions based
   on policies.” Dkt. 37 at 7. Defendant then argues that this concept is “predicated upon a basic human
   activity” and is necessarily an abstract idea. Id. at 8. Defendant relies primarily on two non-precedential
   Federal Circuit decisions for the proposition that managing access to content using policies is abstract.
   See Prism Techs. LLC v. T-Mobile USA, Inc., 696 F. App’x 1014 (Fed. Cir. 2017), cert. denied, 138 S.
   Ct. 689 (2018); Smartflash LLC v. Apple Inc., 680 F. App’x 977 (Fed. Cir. 2017), cert. denied, 138 S. Ct.
   687 (2018).

   Plaintiff disputes this characterization of the claims and asserts that they instead are “directed to systems
   and methods for effecting policy-based controls over communication devices.” Dkt. 43 at 13. Plaintiff then
   argues that,

               these claims require remote storage of usage policies which are thereby less vulnerable
               to manipulation by the user of the device(s) being managed while still accommodating
               real-time, continuous control during device usage, thereby improving the functionality of
               the computer-based systems through improved security, effectiveness, and robustness of
               the control accommodated.

   2
     Defendant argues that representative claims of the Asserted Patents can be analyzed for purposes of the § 101
   analysis. Dkt. 37 at 5-7. Plaintiff disagrees. Dkt. 43 at 11-12. In light of the approach adopted in this Order, it is
   unnecessary to decide whether it is appropriate to designate certain claims of the Asserted Patents as
   representative in determining whether the claims are invalid under § 101. Berkheimer, 881 F.3d at 1365 (“Courts
   may treat a claim as representative in certain situations, such as if the patentee does not present any meaningful
   argument for the distinctive significance of any claim limitations not found in the representative claim or if the
   parties agree to treat a claim as representative.”); see also Content Extraction & Transmission LLC v. Wells Fargo
   Bank, Nat. Ass’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014) (agreeing with district court’s decision to conduct
   representative claim analysis in its § 101 inquiry based on district court’s determination that the claims at issue
   were “substantially similar and linked to the same abstract idea.”)
                                                                                                             Page 5 of 9

    N.D. OKLA. CASE NO. 4:18-CV-00368-JED-FHM                            Page |BB-5
   NOTICE OF SUPPLEMENTAL AUTHORITY IN FURTHER SUPPORT OF UBIQUITOUS CONNECTIVITY’S
                           MOTION TO AMEND ITS COMPLAINT [Dkt. No. 34]
Case 4:18-cv-00368-JED-FHM Document 39 Filed in USDC ND/OK on 03/20/19 Page 22 of 36



                                      UNITED STATES DISTRICT COURT
                                     CENTRAL DISTRICT OF CALIFORNIA


                                          CIVIL MINUTES – GENERAL

    Case No.      SA CV18-01519 JAK (PLAx)                                       Date    February 28, 2019
    Title         Kajeet, Inc. v. Qustodio, LLC


   Id. at 6. Plaintiff relies primarily on two precedential Federal Circuit cases for the proposition that claims
   to computer technology that include a unique “architectural” arrangement of components have been
   found patent-eligible under 35 U.S.C. § 101. Ancora Techs., Inc. v. HTC Am., Inc., 908 F.3d 1343 (Fed.
   Cir. 2018), as amended (Nov. 20, 2018); Visual Memory LLC v. NVIDIA Corp., 867 F.3d 1253 (Fed. Cir.
   2017).

   Plaintiff’s position regarding the nature of the claims is premised on the assertion that each of the asserted
   claims requires, and there is a technological improvement created by, policies for managing computing
   devices that are stored separately from the computing devices. Plaintiff relies on the claim language itself
   to support its argument that the claims recite policies for managing computing devices that are stored
   remotely from the computing devices. Plaintiff’s principle, cited support for the assertion that this
   arrangement creates a technological improvement, however, does not come from the intrinsic record of
   the Asserted Patents or from the Complaint. Instead it is based more on the Declaration of Charles D.
   Knutson submitted in support of Plaintiff’s opposition to Defendant’s Motion to Dismiss. Knutson Decl.,
   Dkt. 43-7 ¶¶ 18, 20-23. The Knutson Declaration states, for example, that “the remote storage of usage
   policies . . . are thereby less vulnerable to manipulation by the device user, at the same time
   accommodating real-time, continuous control concurrent with device usage, which improved the
   functionality of computer-based systems through improved security, effectiveness, and robustness of
   control.” Id. ¶ 20. Plaintiff relies on the Knutson Declaration and similar arguments to support its position
   under Alice step two. Dkt. 43 at 24.

   Defendant does not really dispute that the claims require remote storage of polices as to device usage,
   but disagrees with Plaintiff’s characterization of this aspect of the claims as a technological improvement.
   Defendant’s cited support for its disagreement, however, does not come from the intrinsic record of the
   Asserted Patents or from the Complaint, but from Federal Circuit caselaw. As Defendant argues:

            [p]erhaps the closest factual analogue is found in BASCOM, where the claims at issue
            generally recited a system for filtering internet content, located on a remote ISP server
            that associated each network account with at least one filtering scheme and set of filtering
            elements to permit customized filtering of Internet traffic for each account.

   Dkt. 46 at 6 (citing Bascom Glob. Internet Servs., Inc. v. AT&T Mobility LLC, 827 F.3d 1341, 1345 (Fed.
   Cir. 2016)). Defendant also relies on Bascom to support its argument that remote storage of polices was
   a well-known and conventional concept prior to the issuance of the relevant patents. Id. at 7 n.13.

   In Bascom, the Federal Circuit concluded that the claims were abstract under Alice step one. However,
   the Federal Circuit also concluded that the claims were patent-eligible under Alice step two. 827 F.3d at
   1349-50. As the Federal Circuit explained

            “in other cases involving computer-related claims, there may be close calls about how to
            characterize what the claims are directed to.” [Enfish, LLC v. Microsoft Corp., 822 F.3d
            1327, 1339 (Fed. Cir. 2016).] “In such cases,” we noted, “an analysis of whether there are
            arguably concrete improvements in the recited computer technology could take place
            under step two.” Id. That is, some inventions' basic thrust might more easily be understood
            as directed to an abstract idea, but under step two of the Alice analysis, it might become
                                                                                                     Page 6 of 9

    N.D. OKLA. CASE NO. 4:18-CV-00368-JED-FHM                            Page |BB-6
   NOTICE OF SUPPLEMENTAL AUTHORITY IN FURTHER SUPPORT OF UBIQUITOUS CONNECTIVITY’S
                           MOTION TO AMEND ITS COMPLAINT [Dkt. No. 34]
Case 4:18-cv-00368-JED-FHM Document 39 Filed in USDC ND/OK on 03/20/19 Page 23 of 36



                                      UNITED STATES DISTRICT COURT
                                     CENTRAL DISTRICT OF CALIFORNIA


                                           CIVIL MINUTES – GENERAL

    Case No.      SA CV18-01519 JAK (PLAx)                                          Date    February 28, 2019
    Title         Kajeet, Inc. v. Qustodio, LLC

            clear that the specific improvements in the recited computer technology go beyond “well-
            understood, routine, conventional activit[ies]” and render the invention patent-eligible. See
            Alice, 134 S.Ct. at 2359.

   Id. at 1348.

   After agreeing at step one with the district court that the claims were drawn to the abstract idea of filtering
   content, the Federal Circuit found that “the installation of a filtering tool at a specific location, remote from
   the end-users, with customizable filtering features specific to each end user” provided the claims with an
   inventive concept under Alice step two. Id. at 1350; see also id. (“As is the case here, an inventive concept
   can be found in the non-conventional and non-generic arrangement of known, conventional pieces.”).

   In its reply brief, Defendant fails to address the holding in Bascom on which Plaintiff relies, i.e., that the
   claims at issue in that case were patent-eligible. See Dkt. 43 at 24. At the hearing, Defendant suggested
   that the analysis in Bascom of Alice step two is distinguishable from what should be conducted as to the
   claims at issue here. Defendant argued that the claims at issue in Bascom concerned a specific method
   of filtering, but in this case, the claims are only drawn to the “general concept of remote storage.”
   However, when considering a motion to dismiss, all reasonable inferences are drawn in favor of the non-
   moving party. Under that standard, Defendant’s position is not persuasive. It also conflicts somewhat with
   Defendant’s assertion in its reply brief that the claims at issue in Bascom are “perhaps the closest factual
   analogue” to the claims asserted in this case.

   Decisions after Bascom have reached similar patentability determinations with respect to the placement
   or arrangement of claimed computer components at Alice step one. They did so based on the disclosure
   in the patent intrinsic record. See, e.g., Ancora Techs, 908 F.3d 1343; Visual Memory, 867 F.3d 1253.
   Defendant asserts that the inquiry at Alice step one is purely legal and can only be conducted by
   reviewing the patent intrinsic record. Dkt. 46 at 2. On this basis, Defendant argues that Plaintiff cannot
   rely on extrinsic evidence to create a disputed, inferred fact that would warrant the deferral of a
   determination of whether the claims are drawn to an abstract idea under Alice step one. Id. at 3-4.

   Although in many instances, the Alice step one inquiry turns solely on the patent intrinsic record, the
   position that there cannot be underlying factual disputes in an Alice step one inquiry is not supported by
   legal authority. Indeed, the general rule is that there is always the possibility of the need for factual
   determinations in connection with an analysis about the scope of the patent intrinsic record. In the context
   of claim construction, those factual determinations ordinarily are resolved by the court. Teva Pharm. USA,
   Inc. v. Sandoz, Inc., 135 S. Ct. 831, 841 (2015) (“In some cases . . . the district court will need to look
   beyond the patent's intrinsic evidence and to consult extrinsic evidence in order to understand, for
   example, the background science or the meaning of a term in the relevant art during the relevant time
   period . . . . In cases where those subsidiary facts are in dispute, courts will need to make subsidiary
   factual findings about that extrinsic evidence.”).

   Assuming without deciding that the asserted claims here are drawn to an abstract idea, it is now clear
   that the inquiry at Alice step two may involve and require the assessment of underlying questions of fact.
   See Aatrix, 882 F.3d at 1128 (“Whether the claim elements or the claimed combination are well-
   understood, routine, conventional is a question of fact.”). On a motion to dismiss, however, the analysis
   must be “based on the sources properly considered on a motion to dismiss, such as the complaint, the
                                                                                                        Page 7 of 9

    N.D. OKLA. CASE NO. 4:18-CV-00368-JED-FHM                            Page |BB-7
   NOTICE OF SUPPLEMENTAL AUTHORITY IN FURTHER SUPPORT OF UBIQUITOUS CONNECTIVITY’S
                           MOTION TO AMEND ITS COMPLAINT [Dkt. No. 34]
Case 4:18-cv-00368-JED-FHM Document 39 Filed in USDC ND/OK on 03/20/19 Page 24 of 36



                                         UNITED STATES DISTRICT COURT
                                        CENTRAL DISTRICT OF CALIFORNIA


                                             CIVIL MINUTES – GENERAL

       Case No.      SA CV18-01519 JAK (PLAx)                                            Date    February 28, 2019
       Title         Kajeet, Inc. v. Qustodio, LLC

   patent, and materials subject to judicial notice.” Id.; see also Athena Diagnostics, Inc. v. Mayo
   Collaborative Servs., LLC, No. 2017-2508, 2019 WL 453489, at *9 (Fed. Cir. Feb. 6, 2019) (finding district
   court in the First Circuit did not abuse its discretion in declining to consider an expert declaration
   submitted in opposition to a Rule 12(b)(6) motion).

   Here, as noted, Plaintiff relies primarily on the Knutson Declaration to support its argument that the
   combination of elements in the asserted claims provides an inventive concept. If the statements in the
   Knutson Declaration are accepted,3 Bascom, as well as Defendant’s statements about that decision,
   suggest that, at least on a motion to dismiss, with all reasonable inferences drawn in favor of the non-
   moving party, it would be premature to determine that the asserted claims are drawn to patent-ineligible
   subject matter. In the Ninth Circuit, however,

               [g]enerally, district courts may not consider material outside the pleadings when assessing
               the sufficiency of a complaint under Rule 12(b)(6) of the Federal Rules of Civil Procedure.
               Lee v. City of Los Angeles, 250 F.3d 668, 688 (9th Cir. 2001). When “matters outside the
               pleading are presented to and not excluded by the court,” the 12(b)(6) motion converts
               into a motion for summary judgment under Rule 56. Fed. R. Civ. P. 12(d). Then, both
               parties must have the opportunity “to present all the material that is pertinent to the
               motion.” Id.

               There are two exceptions to this rule: the incorporation-by-reference doctrine, and judicial
               notice under Federal Rule of Evidence 201.

   Khoja v. Orexigen Therapeutics, Inc., 899 F.3d 988, 998 (9th Cir. 2018). Because the Knutson
   Declaration, rather than the materials properly and ordinarily considered on a motion to dismiss, forms
   the principal basis for Plaintiff’s argument under Alice step two,4 judicial and party economy are best
   served by having Plaintiff file an amended pleading that includes express, factual allegations consistent
   with the patent intrinsic record that support its position under both steps of Alice. See Aatrix, 882 F.3d at
   1126-27 (it would not be futile to allow the plaintiff leave to file a proposed second amended complaint
   with allegations that, taken as true, “would directly affect the district court’s patent eligibility analysis.”). It
   is not appropriate to make a determination regarding patent eligibility until after Plaintiff has had the
   opportunity to do so.


   III.        Conclusion


   3
     At the hearing, Defendant argued that the Knutson Declaration includes only one conclusory statement related
   to Alice step two, which was insufficient to support Plaintiff’s position. Knutson Decl., ¶ 29. Paragraph 29 of this
   declaration is broader than that. Moreover, Defendant’s position fails to acknowledge that, under Federal Circuit
   caselaw, the issue of the placement of claimed elements in a computer system has been considered in terms of
   both Alice step one and Alice step two. Therefore, Knutson’s statements regarding Alice step one may be relevant
   to the Alice step two inquiry. For all of these reasons, Plaintiff has presented a sufficient basis to grant it leave to
   amend the Complaint.
   4
     At the hearing, Plaintiff asserted that certain allegations in the Complaint support its arguments relating to
   remote storage of policies. However, neither of the allegations in the Complaint identified at the hearing provides
   sufficient support for this position. See Dkt. 1 ¶¶ 13, 31.
                                                                                                               Page 8 of 9

    N.D. OKLA. CASE NO. 4:18-CV-00368-JED-FHM                            Page |BB-8
   NOTICE OF SUPPLEMENTAL AUTHORITY IN FURTHER SUPPORT OF UBIQUITOUS CONNECTIVITY’S
                           MOTION TO AMEND ITS COMPLAINT [Dkt. No. 34]
Case 4:18-cv-00368-JED-FHM Document 39 Filed in USDC ND/OK on 03/20/19 Page 25 of 36



                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA


                                      CIVIL MINUTES – GENERAL

    Case No.   SA CV18-01519 JAK (PLAx)                                  Date        February 28, 2019
    Title      Kajeet, Inc. v. Qustodio, LLC

   For the reasons stated in this Order, the Motion is GRANTED, without prejudice, with any amended
   complaint to be filed by March 14, 2019, and consistent with its analysis.


   IT IS SO ORDERED.




                                                                                              :

                                                        Initials of Preparer    ak




                                                                                                  Page 9 of 9

    N.D. OKLA. CASE NO. 4:18-CV-00368-JED-FHM                            Page |BB-9
   NOTICE OF SUPPLEMENTAL AUTHORITY IN FURTHER SUPPORT OF UBIQUITOUS CONNECTIVITY’S
                           MOTION TO AMEND ITS COMPLAINT [Dkt. No. 34]
Case 4:18-cv-00368-JED-FHM Document 39 Filed in USDC ND/OK on 03/20/19 Page 26 of 36




                                          EXHIBIT CC

     RingCentral, Inc. v. Dialpad, Inc., No. 18-cv-05242-JST, 2019 U.S. Dist. LEXIS 37901 (N.D.
       Cal. Mar. 8, 2019) (Opinion granting Motion Dismiss With Leave to Amend Complaint)




                             N.D. OKLA. CASE NO. 4:18-CV-00368-JED-FHM
      NOTICE OF SUPPLEMENTAL AUTHORITY IN FURTHER SUPPORT OF UBIQUITOUS CONNECTIVITY’S
                          MOTION TO AMEND ITS COMPLAINT [Dkt. No. 34]
Case 4:18-cv-00368-JED-FHM Document 39 Filed in USDC ND/OK on 03/20/19 Page 27 of 36


No Shepard’s Signal™
As of: March 19, 2019 7:52 PM Z


                                     RingCentral, Inc. v. Dialpad, Inc.
                            United States District Court for the Northern District of California
                                      March 8, 2019, Decided; March 8, 2019, Filed
                                                Case No. 18-cv-05242-JST


Reporter
2019 U.S. Dist. LEXIS 37901 *; 2019 WL 1102986

RINGCENTRAL, INC., Plaintiff, v. DIALPAD, INC.,                  Before the Court is Defendant Dialpad, Inc.'s motion to
Defendant.                                                       dismiss. ECF No. 29. The Court will grant the motion.

Core Terms
                                                                 I. BACKGROUND
message, patent, server, user, synchronization,
inventive, unread, abstract idea, configured, department         Plaintiff RingCentral, Inc. and Defendant Dialpad, Inc. are
member, plurality, corresponding, interfaces, network,           competitors in the "cloud-based unified communications"
eligible, specification, routing, technological, fax,            market. ECF No. 24 ¶¶ 1-2. Both offer voice, video, and
distributed, mobile, outsider, generic, virtual, first client,   messaging services. Id. RingCentral alleges that Dialpad
parameters, voicemail, handling, includes, updating              offers four levels of "a business PBX [private branch
                                                                 exchange] cloud based VoIP [Voice over Internet
Counsel: [*1] For RingCentral, Inc., Plaintiff: Clement          Protocol] service": [*2]
S. Roberts, LEAD ATTORNEY, Orrick, Herrington &                       (1) Dialpad Standard includes unlimited calling and
Sutcliffe LLP, San Francisco, CA; Amy Kathleen                        text-based messaging in the United States and
VanZant, Lillian J. Mao, Orrick, Herrington & Sutcliffe               Canada, unlimited conferencing with up to 10
LLP, Menlo Park, CA; Evan David Brewer, Orrick                        participants, HD video calling, single sign-on,
Herrington & Sutcliffe LLP, Menlo Park, CA; Johanna                   softphones, and VoiceAI; (2) Dialpad Pro includes
Lynn Jacob, Orrick, Herrington & Sutcliffe LLP, Los                   these same features plus call center, international
Angeles, CA; Will Hussein Melehani, Orrick Herrington                 offices, department audio recording, and voice
& Sutcliffe LLP, Irvine, CA.                                          transcription; and (3) Dialpad Enterprise includes all
                                                                      of the features of Dialpad Pro plus Enterprise SLA
For Dialpad, Inc., Defendant: Jose Luis Martinez,
                                                                      and Admin APIs. . . . In December 2017, Dialpad
Joseph Taylor Gooch, Maya Perelman, Ryan K.M.
                                                                      launched Dialpad Free, which purports to be a zero-
Wong, Sharif E. Jacob, Stuart L. Gasner, Warren
                                                                      cost Web-based free business VoIP phone system
Andrew Braunig, Keker, Van Nest and Peters LLP, San
                                                                      for businesses with five employees or less. Dialpad
Francisco, CA.
                                                                      Free is a scaled-down version of Dialpad Pro and
                                                                      does not include certain features, including the ability
Judges: JON S. TIGAR, United States District Judge.
                                                                      to send and receive fax messages.
Opinion by: JON S. TIGAR
                                                                 Id. ¶¶ 11-12. In its first amended complaint, RingCentral
                                                                 alleges that these products infringe four of RingCentral's
Opinion                                                          patents: U.S. Patent Nos. 8,483,367 ("the '367 patent");
                                                                 8,355,496 ("the '496 patent"); 7,702,669 ("the '669
                                                                 patent"); and 8,600,363 ("the '363 patent"). Id.

ORDER GRANTING MOTION TO DISMISS                                 Dialpad contends that the asserted claims are patent-
                                                                 ineligible subject matter under 35 U.S.C. § 101 and now
Re: ECF No. 29
                                                                 moves to dismiss all four patent infringement causes of

      N.D. OKLA. CASE NO. 4:18-CV-00368-JED-FHM                           Page |CC-1
     NOTICE OF SUPPLEMENTAL AUTHORITY IN FURTHER SUPPORT OF UBIQUITOUS CONNECTIVITY’S
                             MOTION TO AMEND ITS COMPLAINT [Dkt. No. 34]
Case 4:18-cv-00368-JED-FHM Document 39 Filed in USDC ND/OK on 03/20/19 Page 28 of 36

                                                                                                              Page 2 of 10
                                              RingCentral, Inc. v. Dialpad, Inc.

 action under Federal Rule of Civil Procedure 12(b)(6).           for which computers are invoked merely as a tool.'"
                                                                  Finjan, Inc. v. Blue Coat Sys., Inc., 879 F.3d 1299, 1303
                                                                  (Fed. Cir. 2018) (quoting Enfish, 822 F.3d at 1335-36).
 II. LEGAL STANDARD                                               "The purely functional nature of [a] claim confirms that it
                                                                  is directed to an abstract idea, not to a concrete
 To survive a Rule 12(b)(6) motion to dismiss, a complaint        embodiment of that idea." Affinity Labs of Texas, LLC v.
 must       contain     sufficient  factual     matter    that,   Amazon.com Inc., 838 F.3d 1266, 1269 (Fed. Cir. 2016).
 when [*3] accepted as true, states a claim that is               Additionally, a claim that could be performed by a human,
 plausible on its face. Ashcroft v. Iqbal, 556 U.S. 662, 678,     excising generic computer-implemented steps, is often
 129 S. Ct. 1937, 173 L. Ed. 2d 868 (2009). "A claim has          abstract. Intellectual Ventures I LLC v. Symantec Corp.,
 facial plausibility when the plaintiff pleads factual content    838 F.3d 1307, 1318 (Fed. Cir. 2016); see also Papst
 that allows the court to draw the reasonable inference           Licensing GmbH & Co. KG v. Xilinx Inc., 193 F. Supp. 3d
 that the defendant is liable for the misconduct alleged."        1069, 1090 (N.D. Cal. 2016), aff'd, 684 F. App'x 971 (Fed.
 Id. While this standard is not a probability requirement,        Cir. 2017) ("[A]utomation of a process using a computer
 "[w]here a complaint pleads facts that are merely                is . . . insufficient [*5] to save the asserted claims from
 consistent with a defendant's liability, it stops short of the   abstractness.").
 line between possibility and plausibility of entitlement to
 relief." Id. (internal quotation marks and citation omitted).    If the claims are directed to an abstract idea, courts
 In determining whether a plaintiff has met this plausibility     proceed to step two and "consider the elements of each
 standard, the Court must "accept all factual allegations in      claim both individually and as an ordered combination" to
 the complaint as true and construe the pleadings in the          determine "whether [the claim] contains an inventive
 light most favorable" to the plaintiff. Knievel v. ESPN, 393     concept sufficient to transform the claimed abstract idea
 F.3d 1068, 1072 (9th Cir. 2005).                                 into a patent-eligible application." Alice, 573 U.S. at 217,
                                                                  221 (internal quotation marks and citation omitted).
 "Section 101 of the Patent Act defines the subject matter        "Stating an abstract idea while adding the words 'apply it'
 eligible for patent protection" by providing that "any new       is not enough for patent eligibility. Nor is limiting the use
 and useful process, machine, manufacture, or                     of an abstract idea to a particular technological
 composition of matter, or any new and useful                     environment." Id. at 223 (internal quotation marks and
 improvement thereof" may be patented. Alice Corp. Pty.           citations omitted). Instead, this test "is satisfied when the
 Ltd. v. CLS Bank Int'l, 573 U.S. 208, 216, 134 S. Ct. 2347,      claim limitations involve more than performance of well-
 82 L. Ed. 2d 296, 189 L. Ed. 2d 296 (2014); 35 U.S.C. §          understood, routine, and conventional activities
 101. It is well-established that "abstract ideas are not         previously known to the industry." Berkheimer v. HP Inc.,
 patentable." Alice, 573 U.S. at 216 (internal quotation          881 F.3d 1360, 1367 (Fed. Cir. 2018) (internal quotation
 marks and citation omitted). However, "an invention is not       marks, alteration, and citation omitted). Both steps of the
 rendered ineligible for patent simply because it                 Alice inquiry are informed by "the claims in light of the
 involves [*4] an abstract concept." Id. at 217. Courts           written description." Amdocs (Israel) Ltd. v. Openet
 must distinguish between patents that claim abstract             Telecom, Inc., 841 F.3d 1288, 1299 (Fed. Cir. 2016).
 ideas, on the one hand, and patents "that claim patent-
 eligible applications of those concepts," on the other           "Whether a claim recites patent eligible subject matter is
 hand. Id.                                                        a question of law which may contain disputes over
                                                                  underlying facts." Berkheimer, 881 F.3d at 1368. But this
 To draw this distinction, courts engage in a two-step
                                                                  does not mean that patent eligibility cannot be decided
 analysis. At step one, courts determine whether the
                                                                  on a motion [*6] to dismiss or motion for summary
 claims at issue are "directed to" an abstract idea. Id.
                                                                  judgment, as "not every § 101 determination contains
 Claims that are "directed to a specific improvement in
                                                                  genuine disputes over the underlying facts material to the
 computer functionality" or "to a specific implementation of
                                                                  § 101 inquiry." Id. "[P]atent eligibility can be determined
 a solution to a problem in the software arts" are not
                                                                  at the Rule 12(b)(6) stage . . . when there are no factual
 directed to an abstract idea. Enfish, LLC v. Microsoft
                                                                  allegations that, taken as true, prevent resolving the
 Corp., 822 F.3d 1327, 1338, 1339 (Fed. Cir. 2016). "In
                                                                  eligibility question as a matter of law." Aatrix Software,
 cases involving software innovations, this inquiry often
                                                                  Inc. v. Green Shades Software, Inc., 882 F.3d 1121, 1125
 turns on whether the claims focus on 'the specific
                                                                  (Fed. Cir. 2018). In some cases, for example, the factual
 asserted improvement in computer capabilities . . . or,
                                                                  question of "[w]hether the claim elements or the claimed
 instead, on a process that qualifies as an "abstract idea"
                                                                  combination       are   well-understood,      routine,  [or]
    N.D. OKLA. CASE NO. 4:18-CV-00368-JED-FHM                           Page |CC-2
   NOTICE OF SUPPLEMENTAL AUTHORITY IN FURTHER SUPPORT OF UBIQUITOUS CONNECTIVITY’S
                           MOTION TO AMEND ITS COMPLAINT [Dkt. No. 34]
Case 4:18-cv-00368-JED-FHM Document 39 Filed in USDC ND/OK on 03/20/19 Page 29 of 36

                                                                                                                       Page 3 of 10
                                                 RingCentral, Inc. v. Dialpad, Inc.

 conventional" may "be answered adversely to the                      amended complaint that [*8] the Federal Circuit found
 patentee based on the sources properly considered on a               sufficient to prevent dismissal in Aatrix, RingCentral's
 motion to dismiss, such as the complaint, the patent, and            complaint does not allege "specific" facts "suggest[ing]
 materials subject to judicial notice." 1 Id. at 1128. "If there      that the claimed invention is directed to an improvement
 are claim construction disputes at the Rule 12(b)(6)                 in the computer technology itself and not directed to
 stage, . . . either the court must proceed by adopting the           generic components performing conventional activities."
 non-moving party's constructions, or the court must                  882 F.3d at 1126-28. Instead, the "unconventional"
 resolve the disputes to whatever extent is needed to                 allegations are conclusory, and the Court need not
 conduct the § 101 analysis, which may well be less than              accept them as true. In re Gilead Scis. Sec. Litig., 536
 a full, formal claim construction." Id. at 1125 (citations           F.3d 1049, 1055 (9th Cir. 2008).
 omitted).
                                                                      The Court now turns to the four patents at issue.

 III. DISCUSSION
                                                                      B. The '367 Patent

                                                                      The '367 patent, "Messaging in a Hosted Private Branch
 A. Preliminary Matters
                                                                      Exchange," describes a "method and system to provide
                                                                      routed messages that can be routed over the Internet
 Before addressing each of the patents in detail, the Court
                                                                      according to custom routing rules." ECF No. 24-1 at 2,
 resolves two issues that concern more than one
                                                                      13. The claimed system uses a "message management
 patent. [*7] First, RingCentral notes that the Patent and
                                                                      server" to distribute messages, according to distribution
 Trademark Office found aspects of the '367, '496, and
                                                                      rules, among members of the same department or
 '669 patents to be distinguishable from the prior art. ECF
                                                                      between the department and an outside (i.e., non-
 No. 32-1 at 7 (notice of intent to issue inter partes
                                                                      department) user. Id. at 13-15, 17. For example, a
 reexamination certificate from '669 patent file history);
                                                                      message from one department member might be sent
 ECF No. 32-2 at 3 (notice of allowability from '496 patent
                                                                      only to one other department member or to the entire
 file history); ECF No. 32-3 at 3-4 (notice of allowability
                                                                      department. Id. at 13. A message from an outside user
 from '367 patent file history). However, these
                                                                      addressed to the department is distributed to one or more
 determinations are not relevant to the Court's analysis of
                                                                      department members based on distribution rules — for
 patent eligibility. SAP America, Inc. v. InvestPic, LLC, 898
                                                                      example, all department members [*9] who are "on duty"
 F.3d 1161, 1163 (Fed. Cir. 2018) ("Nor is it enough for
                                                                      or based on the subject matter of the message as
 subject-matter eligibility that claimed techniques be novel
                                                                      "determined by the application of well-known natural
 and nonobvious in light of prior art, passing muster under
                                                                      language processing techniques ('NLP') to the message."
 35 U.S.C. §§ 102 and 103."); Intellectual Ventures I v.
                                                                      Id. at 17. For messages sent to outside users, the system
 Symantec, 838 F.3d at 1315 (holding that a "finding that
                                                                      indicates the identity of the individual sender only to other
 Symantec did not prove by clear and convincing evidence
                                                                      department users; the outside user receives only "an
 that three particular prior art references do not disclose
                                                                      indication that the message is from the department, i.e.
 all the limitations of or render obvious the asserted claims
                                                                      without identifying the particular department member
 does not resolve the question of whether the claims
                                                                      sending the message." Id.
 embody an inventive concept").
                                                                      Messages also include "thread identifiers," which track
 Second, relying on Aatrix, 882 F.3d at 1125, RingCentral
                                                                      messages through the system and, for example, allow
 argues that the Court must assume as true the
                                                                      the same department members to "be assigned
 complaint's allegations that the patents use
                                                                      responsibility for responding to non-department caller's
 "unconventional techniques." ECF No. 31 at 16 (citing
                                                                      messages sent to the department." Id. at 18. Multiple
 ECF No. 24 ¶ 36); id. at 21 (citing ECF No. 24 ¶ 28); id.
                                                                      department members may respond to the same thread,
 at 29 (citing ECF No. 24 ¶ 16). But, unlike the proposed
                                                                      with department members seeing the identity of each

                                                                      at *3 (N.D. Cal. Jan. 12, 2016) (taking judicial notice of excerpts
 1
  The Court grants both parties' unopposed requests for judicial      from a patent file history because they were "publicly availably
 notice of portions of the relevant patent file histories. ECF Nos.   government records, the accuracy of which have not been
 30, 32; see, e.g., Phigenix, Inc. v. Genentech Inc., No. 15-cv-      questioned").
 01238-BLF, 2016 U.S. Dist. LEXIS 195072, 2016 WL 7985261,
      N.D. OKLA. CASE NO. 4:18-CV-00368-JED-FHM                           Page |CC-3
     NOTICE OF SUPPLEMENTAL AUTHORITY IN FURTHER SUPPORT OF UBIQUITOUS CONNECTIVITY’S
                             MOTION TO AMEND ITS COMPLAINT [Dkt. No. 34]
Case 4:18-cv-00368-JED-FHM Document 39 Filed in USDC ND/OK on 03/20/19 Page 30 of 36

                                                                                                                   Page 4 of 10
                                                RingCentral, Inc. v. Dialpad, Inc.

 message's author but the outside user receiving no                      received from a department member that is directed
 "indication that different individual department members                to a department outsider;
 have sent messages within the message thread." Id. at                   wherein the message management server
 20.                                                                     distributes messages to a department outsider and
                                                                         to the identified department members, according to
 RingCentral asserts claims 1, 3, 4, 7, and 8. ECF No. 24                the second rule, that include message content
 ¶ 47. The parties agree that claim 1, the only independent              received from a department member that is directed
 claim, is representative. 2 Claim 1 recites:                            to the department outsider;
                                                                         wherein the message management server provides
      A hosted private branch exchange (PBX) system
                                                                         an indication of an identity of the department
      comprising: [*10]
                                                                         member that the message content is received from
            non-transitory storage that includes subscriber
                                                                         in the messages distributed to the identified
            identifying information that identifies a
                                                                         department members; and
            subscriber to a message routing service;
            non-transitory storage that includes distribution          wherein the message management server provides
            rules information associated with the identified           an indication in the message distributed to the
            subscriber; and                                            identified department outsider that the message
            a message management server configured to                  content is received from the department but does not
            receive a message sent over the Internet to the            provide an indication in the message distributed to
            identified subscriber and to send the message              the identified department outsider of the
            over the Internet to one or more devices                   identity [*12] of the department member that the
            according to the distribution rules associated             message content is received from.
            with the identified subscriber;                         ECF No. 24-1 at 20-21.
      wherein the subscriber identifying information
      identifies a department subscriber to the message             At step one, Dialpad analogizes the claimed system to a
      routing service and department members;                       corporate mailroom. RingCentral counters that the "real-
      wherein the distribution rules information includes           time" nature of communications makes the analogy inapt,
      department message distribution rules associated              but the Court disagrees. Corporate mailrooms "receive
      with the identified department subscriber;                    correspondence, keep business rules defining actions to
      wherein the department message distribution rules             be taken regarding correspondence based on attributes
      include a first rule for distribution of a message            of the correspondence, apply those business rules to
      received from a department outsider that is directed          correspondence, and take certain actions based on the
      to the department;                                            application of business rules," including "gating the
      wherein the message management server                         message for further review, . . . and also releasing,
      distributes messages to the identified department             deleting, returning, or forwarding the message."
      members, according to the first rule, that include            Intellectual Ventures I v. Symantec, 838 F.3d at 1317.
      content of a message received from the department             Likewise, here, by referencing a department roster, a
      outsider and directed to the department;                      person could readily determine whether a message
                                                                    comes from within that department or from an outsider
      wherein the message management [*11] server is                and then use a set of distribution rules to route copies of
      configured to associate a thread identifier to a              that message to appropriate department members. A
      message received from a department outsider and               person could also assign a reference number to the
      to include the associated thread identifier with the          message and keep a file containing all messages
      messages that it distributes to the identified                associated with that reference number. And a person
      department members according to the first rule;               could, for messages sent to an outsider, replace the
      wherein the department message distribution rules             sender's identifying information with [*13] that of the
      include a second rule for distribution of a message           department only. 3 "[W]ith the exception of generic


                                                                    representative claim when "all the claims are substantially
 2
  Consequently, the Court need not discuss every claim in           similar and linked to the same abstract idea" (internal quotation
 determining the validity of the patent. See Content Extraction &   marks and citation omitted)).
 Transmission LLC v. Wells Fargo Bank, Nat'l Ass'n, 776 F.3d        3 Contrary to RingCentral's argument, "permit[ting] the
 1343, 1348 (Fed. Cir. 2014) (no need to address more than a
                                                                    department to present a unified, single 'face' to the outside" is
      N.D. OKLA. CASE NO. 4:18-CV-00368-JED-FHM                           Page |CC-4
     NOTICE OF SUPPLEMENTAL AUTHORITY IN FURTHER SUPPORT OF UBIQUITOUS CONNECTIVITY’S
                             MOTION TO AMEND ITS COMPLAINT [Dkt. No. 34]
Case 4:18-cv-00368-JED-FHM Document 39 Filed in USDC ND/OK on 03/20/19 Page 31 of 36

                                                                                                             Page 5 of 10
                                             RingCentral, Inc. v. Dialpad, Inc.

 computer-implemented steps, there is nothing in the             transform the claimed abstract idea into a patent-eligible
 claims themselves that foreclose them from being                application." Alice, 573 U.S. at 221. The Court finds that
 performed by a human, mentally or with pen and paper,"          it does not. The elements of the claim, as well as the
 and the "patent is directed to a conventional business          specification,      refer      only     to     conventional
 practice . . . in the context of electronic communications."    computer [*15] equipment, and RingCentral does not
 Id. at 1318. Although RingCentral makes much of the fact        contend otherwise. Instead, RingCentral argues that the
 that the patented claim is designed to work with text           '367 patent "offers a new solution to a new type of
 messages in real-time, it points to no "specific asserted       problem with virtual PBX call centers," and that, "[w]hen
 improvement in computer capabilities" and fails to explain      the claims of the '367 patent are examined as a whole, it
 how the specified tasks could not be performed by               is evident that the specific interaction between the
 humans. Enfish, 822 F.3d at 1336. Nor does RingCentral          distribution rules and the message management system
 identify anything in the claim or specification that            results in a 'particular arrangement of elements' that
 specifies a "real-time" or immediate response, and the          yields a 'technical improvement over prior art ways of
 phrase "real-time" appears nowhere in the patent. "While        managing department-directed SMS messages." ECF
 the claimed system and method certainly purport to              No. 31 at 27-28 (quoting BASCOM Global Internet
 accelerate the process of [routing messages], the speed         Servs., Inc.v. AT&T Mobility LLC, 827 F.3d 1341, 1350
 increase comes from the capabilities of a general-              (Fed. Cir. 2016)). But RingCentral cites to nothing in the
 purpose computer, rather than the patented method               claims or specification of the '367 patent that supports its
 itself." FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d     assertions that its identified problem is new to virtual PBX
 1089, 1095 (Fed. Cir. 2016).                                    systems, or that its claimed arrangement of elements
                                                                 yields any specific technical improvements over the prior
 RingCentral asserts that its claim — and, in particular, its    art, and it is to that language that courts must look to
 use of specific rules — is similar to the claim found to be     determine whether the patent "constitutes a concrete
 patent eligible in McRO, Inc. v. Bandai Namco Games             implementation of the abstract idea in the form of an
 America Inc., 837 F.3d 1299 (Fed. Cir. 2016). However,          inventive concept." Affinity Labs, 838 F.3d at 1271
 as the Federal Circuit subsequently [*14] explained, a          (internal quotation marks and citation omitted). Unlike the
 claim is not made patent eligible simply because it             claims at issue in DDR Holdings, LLC v. Hotels.com, L.P.,
 "recite[s] using one of a few possible rules to analyze . . .   on which RingCentral relies, the claims here "recite the
 data." FairWarning IP, 839 F.3d at 1094. To the contrary:       performance of some [known] business practice,"
                                                                 and [*16] "the claimed solution is [not] necessarily rooted
     The claimed rules in McRO transformed a                     in computer technology in order to overcome a problem
     traditionally subjective process performed by human         specifically arising in the realm of computer networks."
     artists into a mathematically automated process             773 F.3d 1245, 1257 (Fed. Cir. 2014). "Nor, in addressing
     executed on computers. . . . [T]he traditional process      the second step of Alice, does claiming the improved
     and newly claimed method stood in contrast: while           speed or efficiency inherent with applying the abstract
     both produced a similar result, i.e., realistic             idea on a computer provide a sufficient inventive
     animations of facial movements accompanying                 concept." Intellectual Ventures I LLC v. Capital One Bank
     speech, the two practices produced those results in         (USA), 792 F.3d 1363, 1367 (Fed. Cir. 2015). The claim
     fundamentally different ways.                               does not contain an inventive concept sufficient to render
                                                                 it patent eligible.
 Id. The key to finding the McRO claim patent eligible was
 that "the claimed computer-automated process and the            For all of the above reasons, the '367 patent is invalid.
 prior method were [not] carried out in the same way."
 McRO, 837 F.3d at 1314. In this case, as in FairWarning
 IP, the claim "merely implement[s] an old practice in a         C. The '496 Patent
 new environment." 839 F.3d at 1094. The claim is
 therefore directed to an abstract idea.                         The '496 patent, "Call Management Interfaces,"
                                                                 describes "[s]ystems, methods and computer program
 Turning to step two, the Court considers whether the            products for generating and displaying various user
 claim "contains an inventive concept sufficient to              interfaces for configuring one or more call handling rules


 not an unconventional distribution rule. ECF No. 31 at 25.      mailing address, email address, or phone number.
 Businesses regularly respond to customers using a generic
    N.D. OKLA. CASE NO. 4:18-CV-00368-JED-FHM                           Page |CC-5
   NOTICE OF SUPPLEMENTAL AUTHORITY IN FURTHER SUPPORT OF UBIQUITOUS CONNECTIVITY’S
                           MOTION TO AMEND ITS COMPLAINT [Dkt. No. 34]
Case 4:18-cv-00368-JED-FHM Document 39 Filed in USDC ND/OK on 03/20/19 Page 32 of 36

                                                                                                                 Page 6 of 10
                                                RingCentral, Inc. v. Dialpad, Inc.

 associated with managing virtual PBX service rendered              routing parameters, such as time of day, and allowing a
 at an extension." ECF No. 24-2 at 2, 21. "The virtual PBX          user to modify those routing parameters. As Dialpad
 services can provide, for example, a main number, and              persuasively argues, these are functions that humans
 calls made to the main number can be managed                       have routinely performed and are therefore abstract. See,
 according to one or more sets of call handling rules               e.g., Intellectual Ventures I v. Symantec, 838 F.3d at
 associated with the virtual PBX services and which can             1316-18 (finding a claim "receiving, screening, and
 be configured through the user interfaces." Id. at 21. "For        distributing e-mail" to be abstract); Twilio, Inc. v. Telesign
 example, when an outside caller calls the virtual PBX              Corp., 249 F. Supp. 3d 1123, 1147 (N.D. Cal. 2017)
 main number for a small business, and chooses an                   ("[S]electing the best message routing option based on
 extension, the extension user associated [*17] with that           separately-transmitted feedback is a fundamental human
 extension can be reached on a predefined mobile device,            activity, applied to a specific technical environment," and
 home telephone, office phone or other phone type                   is "an abstract idea."). For example, corporate executives
 according to the call handling rules." Id. at 22. These            might [*19] tell their assistants that calls be directed to
 rules might, for instance, provide forwarding of calls to          their office phone number during certain hours, their
 different numbers based on the time of day the calls are           mobile phone number during other hours, and their home
 received. Id. at 28-29. "The user interfaces can be web-           phone number during still other hours. RingCentral
 based interfaces accessible through a browser, and can             makes much of the claim's user interface to update those
 be accessed only after a user or administrator has setup           routing parameters, but the method describes nothing
 and activated the virtual PBX services." Id. at 21.                more than an automated way of an executive calling his
                                                                    or her assistant to make those changes. In both
 RingCentral asserts claims 1, 3-11, 13, 15, and 16. ECF            scenarios, the control is in the user's hands, and
 No. 24 ¶ 53. The parties agree that claim 1 is                     someone or something else actually makes the
 representative. Claim 1 recites:                                   modifications. The claimed method is not directed to any
                                                                    "specific asserted improvement in computer capabilities,"
 A method comprising:
                                                                    nor is it "necessarily rooted in computer technology."
    receiving a user request to access profile information
                                                                    Enfish, 822 F.3d at 1336; DDR Holdings, 773 F.3d at
    associated with an extension on a virtual private
                                                                    1257.
    branch exchange (PBX) network;
    retrieving one or more configuration parameters                 The Court also finds the claim to be patent ineligible
    associated with the extension, wherein the one or               under step two. As with the '367 patent, RingCentral does
    more configuration parameters include a plurality of            not contend that the elements at issue in the '496 patent
    sets of call handling rules for handling incoming calls         — virtual PBX systems and user interfaces — are
    to the extension, and wherein each set of call                  inventive. Instead, it argues that the patent survives step
    handling rules is associated with calls made during             two because of its "non-conventional and non-generic
    different respective periods of time;                           arrangement of known, conventional pieces." BASCOM,
                                                                    827 F.3d at 1350. In particular, RingCentral argues that
    presenting a user interface including displaying the
                                                                    "the '496 patent departs from prior art virtual PBX
    one        or      more       retrieved        configuration
                                                                    systems by relocating the provisioning of a user's time-
    parameters [*18] in the interface;
                                                                    based call-handling [*20] settings to each user." ECF
    receiving a user command to update at least one
                                                                    No. 31 at 20. However, unlike the patent at issue in
    configuration parameter, wherein the at least one
                                                                    BASCOM, nothing in the '496 patent requires location of
    updated configuration parameter includes an update
                                                                    any tool at any specific location. See BASCOM, 827 F.3d
    to a first call handling rule in a first set of call handling
                                                                    at 1350 ("The inventive concept described and claimed in
    rules associated with calls made during a first period
                                                                    the '606 patent is the installation of a filtering tool at a
    of time; and
                                                                    specific location, remote from the end-users, with
    updating the profile information based on the at least
                                                                    customizable filtering features specific to each end user.
    one updated configuration parameter, wherein
                                                                    This design gives the filtering tool both the benefits of a
    updating the profile information comprises updating
                                                                    filter on a local computer and the benefits of a filter on the
    the first call handling rule for calls made during the
                                                                    ISP server." (emphasis added)). In this case, although
    first period of time.
                                                                    the claim refers to a "user request," "user interface," and
 ECF No. 24-2 at 33.
                                                                    "user command," neither it nor the specification provide
                                                                    that these be housed in any particular location or
 At step one, the Court concludes that the claim is directed
                                                                    describe how the claimed method improves any
 to the abstract ideas of routing telephone calls based on
    N.D. OKLA. CASE NO. 4:18-CV-00368-JED-FHM                           Page |CC-6
   NOTICE OF SUPPLEMENTAL AUTHORITY IN FURTHER SUPPORT OF UBIQUITOUS CONNECTIVITY’S
                           MOTION TO AMEND ITS COMPLAINT [Dkt. No. 34]
Case 4:18-cv-00368-JED-FHM Document 39 Filed in USDC ND/OK on 03/20/19 Page 33 of 36

                                                                                                               Page 7 of 10
                                              RingCentral, Inc. v. Dialpad, Inc.

 computer capabilities. ECF No. 24-2 at 33. In fact, the          does the same. The '363 patent was granted on a
 written description explains that "[a] user or an                continuation of the application that resulted in the '669
 administrator can access the user interfaces using, for          patent. ECF No. 24-4 at 2. Both patents are titled,
 example, a web browser available on a mobile device or           "Synchronization in Unified Messaging Systems," and
 personal computing platform, and access the                      they share the same specification. 4 Id. at 2-7; ECF No.
 corresponding account through the user interfaces after          24-3 at 2-12. The patents describe "a unified messaging
 successful authentication." Id. at 25 (emphasis added).          system [that] includes a server configured to store a
 Thus, the language of the patent explicitly provides that        plurality of server messages, a client configured to store
 an administrator, [*21] in addition to a user, can access        a plurality of client messages and a synchronization
 the user interfaces, and that the interfaces may be              application which synchronizes the client messages with
 accessed through any web browser, including one on a             the server messages associated with the client." ECF No.
 mobile device. This is not inventive.                            24-4 at 9. "[A] unified messaging system [*23] integrates
                                                                  several different communications media to allow a user
 RingCentral's reliance on a single sentence in the patent        to send and retrieve voice, fax, and messages (e.g., e-
 does not change this result. The patent states that              mail, text, etc.) from a single interface, whether it be a
 "[s]ervices and features typically are provisioned by the        phone, a fax machine, or a personal computer." Id. (figure
 telecommunications network or on-premise servers and             citations omitted). A given user may have one or more
 not the telephone device itself." ECF No. 24-2 at 21. But,       clients (i.e., devices). Id. Messages on the server "are
 as Dialpad correctly observes, "typically" is not equivalent     grouped into message clusters, or mailboxes, that are
 to "exclusively." Similarly, as discussed above, the             associated with individual users, or groups of users." Id.
 written description explains that the user interface is          (figure citations omitted).
 accessed via a web browser — a technique that is not
 unconventional.                                                  The "synchronization application . . . receives the state of
                                                                  messages in the server message storage module on the
 Finally, RingCentral argues that dependent claims 8, 10,         server and compares it with the state of messages in the
 and 16 contain an inventive concept "by allowing the user        client message storage module on the client." Id. at 10
 to configure enhanced 911 [("E-911")] registration." ECF         (figure citations omitted). It does so by using a
 No. 31 at 21 n.7. "E-911 services . . . route an emergency       "discrepancy assessment [that] involves comparing the
 call to a 911 dispatcher and provide[] the dispatcher with       indexes of the messages stored on the server with the
 a geographic location (e.g., street address) from which          indexes of the messages stored on the client. . . . The
 the call is originated, while traditional 911 services route[]   discrepancy assessment can further include comparing
 an emergency call to a 911 dispatcher without providing          the statuses of the messages with the same indexes on
 the       dispatcher      with       geographic      location    the client and on the server." Id. at 10-11 (figure citations
 information [*22] indicating where the call is originated."      omitted). "The synchronization application [then]
 ECF No. 24-2 at 31. But RingCentral does not contend             identifies a set of actions that need to be performed to
 that it invented the E-911 system or the methods of              synchronize the [*24] messages on the server with the
 registering for that system, and it points to no language        messages on the client and subsequently performs those
 in the claim or specification indicating that its claimed        actions." Id. at 10 (figure citations omitted). These actions
 method in any way "improved [this] existing technological        can include adding messages, deleting messages, or
 process." Alice, 573 U.S. at 223. These dependent claims         changing the status of a message to read or unread. Id.
 do not contain an inventive concept.                             at 11. For example, "[i]f a message on the client has been
                                                                  marked as 'read' since the last synchronization, the
 For all of the above reasons, the '496 patent is invalid.        corresponding message on the server is also marked as
                                                                  'read,'" and vice-versa. 5 Id. (figure citations omitted).

 D. The '669 and '363 Patents                                     The scope of the claimed invention is broad. For
                                                                  example, "[t]he invention and all of the functional
 Although RingCentral asserts two separate claims of
                                                                  operations described in this specification can be
 patent infringement as to the '669 and '363 patents, the
                                                                  implemented in digital electronic circuitry, or in computer
 parties analyzed both patents together, and the Court
                                                                  software, firmware, or hardware," and "can be


 4 The Court will cite only to the '363 specification when        5 It
                                                                     is unclear whether the read or unread status of the message
 describing the shared specification.                             on the server or the client takes precedence.
    N.D. OKLA. CASE NO. 4:18-CV-00368-JED-FHM                           Page |CC-7
   NOTICE OF SUPPLEMENTAL AUTHORITY IN FURTHER SUPPORT OF UBIQUITOUS CONNECTIVITY’S
                           MOTION TO AMEND ITS COMPLAINT [Dkt. No. 34]
Case 4:18-cv-00368-JED-FHM Document 39 Filed in USDC ND/OK on 03/20/19 Page 34 of 36

                                                                                                                     Page 8 of 10
                                                   RingCentral, Inc. v. Dialpad, Inc.

 implemented as one or more computer program                                     a read/unread status of a first client message to
 products." Id. "A computer program . . . can be written in                      read when a read/unread status of a
 any form of programming language, including compiled                            corresponding server message is set to read
 or interpreted languages, and it can be deployed in any                         and unread when the read/unread status of the
 form, including as a stand-alone program or as a module,                        corresponding server message is set to unread;
 component, subroutine, or other unit suitable for use in a                      and
 computing environment." Id. And "[a] computer program                           a read/unread status of a server message to
 can be deployed to be executed on one computer or on                            read when a read/unread status of a
 multiple computers at one site or distributed                                   corresponding first client message is set to read,
 across [*25] multiple sites and interconnected by a                             and unread when the read/unread status of the
 communication network." Id. In addition, the written                            corresponding first client message is set to
 description allows that "[t]he invention can be                                 unread;
 implemented in a computing system that includes a back-
 end component (e.g., a data server), a middleware                         a second client that is not the first client configured
 component (e.g., an application server), or a front-end                   to store, separately from the first plurality of client
 component (e.g., a client computer having a graphical                     messages, a second plurality of client messages, the
 user interface or a Web browser through which a user                      second         client      messages           including
 can interact with an implementation of the invention," or                 voicemail [*27] messages and fax messages for the
 any combination thereof, and "[t]he components of the                     second client and corresponding to the plurality of
 system can be interconnected by any form or medium of                     server messages;
 digital communication," including "a local area network                   a     second     synchronization     application     for
 ('LAN'), e.g., a wireless LAN, and a wide area network                    synchronizing the second client messages with the
 ('WAN'), e.g., the Internet." Id. Finally, "the operations of             server messages including performing at least one
 the invention can be performed in a different order and                   synchronization action selected from the group
 still achieve desirable results." Id. at 12.                              consisting of:
                                                                                a read/unread status of a second client
 RingCentral asserts claims 22-23, 26-28, and 30-31 of                          message to read when a read/unread status of
 the '669 patent and claims 1, 14, 16, and 29 of the '363                       a corresponding server message is set to read,
 patent. The parties agree that claim 22 of the '669 patent                     and unread when the read/unread status of the
 and claim 16 of the '363 patent are representative. Claim                      corresponding server message is set to unread;
 22 of the '669 patent recites:                                                 a read/unread status of a server message to
      A unified messaging system comprising:                                    read when a read/unread status of a
                                                                                corresponding second client message is set to
              a computer implemented server including a                         read and unread when the read/unread status of
              processor configured to store a plurality of                      the corresponding second client message is set
              server       messages        grouped        into      a           to unread.
              message [*26] cluster, the server messages                ECF No. 24-3 at 14. 6
              including voicemail messages and fax
              messages for a client;                                    Claim 16 of the '363 patent recites:
              a first client configured to store a first plurality of       A unified messaging system comprising:
              client messages, the first client messages                        a server having at least one processor and
              including voicemail messages and fax                              memory, the server capable of operatively
              messages for the first client and corresponding                   coupling to a data network;
              to the plurality of server messages;                              a server message storage module configured to
              a first synchronization            application for                store a plurality of server messages, the plurality
              synchronizing the first client messages with the                  of server messages including at least one
              server messages associated with the first client                  voicemail or at least one fax;
              including       performing      at      least      one
              synchronization action selected from the group                     a client message storage module configured to
              consisting of:                                                     store a plurality of [*28] client messages, the


                                                                        added, as a result of inter partes reexamination. ECF No. 24-3
 6 Original   claims 1-21 were cancelled, and new claims 22-34          at 14.
    N.D. OKLA. CASE NO. 4:18-CV-00368-JED-FHM                           Page |CC-8
   NOTICE OF SUPPLEMENTAL AUTHORITY IN FURTHER SUPPORT OF UBIQUITOUS CONNECTIVITY’S
                           MOTION TO AMEND ITS COMPLAINT [Dkt. No. 34]
Case 4:18-cv-00368-JED-FHM Document 39 Filed in USDC ND/OK on 03/20/19 Page 35 of 36

                                                                                                                   Page 9 of 10
                                                RingCentral, Inc. v. Dialpad, Inc.

         plurality of client messages including at least             case, by contrast, have no similar "express focus" on
         one voicemail or at least one fax corresponding             technological improvements. Id. at 1009; see also
         to the at least one voicemail or the at least one           BASCOM, 827 F.3d at 1349 (characterizing the claims in
         fax of the plurality of server messages; and                Enfish, 822 F.3d at 1335-37, which were found to be
         a synchronization application configured to:                patent eligible, as "unambiguously directed to an
              send a network request to the server over              improvement in computer capabilities"). Although
              the data network; receive a network                    RingCentral argues in its opposition that the claimed
              response to the network request from the               invention "reduces the risk of synchronization errors
              server over the data network, the network              caused by connectivity issues, data corruption, or other
              response comprising state information                  technical issues" and "preserves computer and network
              about the plurality of server messages in              resources and is more efficient than conventional
              the server message storage module;                     processes," ECF No. 31 at [*30] 10, these arguments
              identify state information about the plurality         are not tied to anything in the claims or specifications that
              of client messages in the client message               must form the basis of the Court's analysis. Enfish, 822
              storage module;                                        F.3d at 1335 (step one analysis examines the "claims,
              perform a discrepancy assessment                       considered in light of the specification"); see also
              between the state information about the                FairWarning IP, 839 F.3d at 1096-97 (rejecting
              plurality of server messages and the state             suggestion that the "claimed invention recites a
              information about the plurality of client              technological advance relating to accessing and
              messages;                                              combining disparate information sources" when the
              create a list of one or more synchronization           "claims [did] not recite any such improvement");
              actions based on results of the discrepancy            Intellectual Ventures I v. Symantec, 838 F.3d at 1317
              assessment; and                                        ("The written description is particularly useful in
              perform the synchronization actions in the             determining what is well-known or conventional.").
              list.
 ECF No. 24-4 at 13.                                                 The Court concludes that, absent any "focus on a specific
                                                                     means or method that improves the relevant technology,"
 At step one, RingCentral analogizes this case to                    the claims are "directed to a result or effect that itself is
 Synchronoss Technologies, Inc.v. Dropbox, Inc., 226 F.              the abstract idea and merely invoke generic processes
 Supp. 3d 1000, 1007 (N.D. Cal. 2016), in which the court            and machinery." McRO, 837 F.3d at 1314. The functions
 concluded that several patents concerning the                       described in the claims could all be performed by
 synchronization of devices were not directed to abstract            humans. For example, imagine a person who has two
 ideas because they were "directed on their face to an               mobile devices (i.e., clients), which can receive both
 improvement [*29] to computer functionality: a more-                voicemail and fax messages, but who also keeps a
 efficient mechanism for synchronizing data between                  master copy of his or her voicemail and fax messages on
 systems connected to a network by updating only                     a desktop computer (i.e., the equivalent of a server copy).
 changed data (or 'difference information'), rather than             Imagine further that messages on all of those devices are
 recopying all information." However, in that case, the              stored in various electronic [*31] folders or mailboxes
 specifications explained that "the claims are directed to           (i.e., clusters). 7 That person could decide at any time to
 improving the manner in which computers synchronize                 synchronize the messages stored on the desktop with the
 data between devices connected to a network, by making              messages on one or both of the mobile devices. To do
 that process faster, reducing the amount of bandwidth               so, the person — or an assistant to whom he or she made
 and storage space used, enabling synchronization                    a synchronization request — could compare each folder
 across     different data     formats, and enabling                 or mailbox on the desktop with each folder or mailbox on
 synchronization without requiring devices to be physically          the first mobile device, noting any discrepancies,
 connected." Id. at 1008-09. The patents at issue in this            including when the desktop and mobile device showed


                                                                     ECF No. 24-4 at 9 (emphasis added). While nothing in the
 7 RingCentral  repeatedly emphasizes the use of "clusters" as       claims appears to require the "cluster-based synchronization"
 part of the asserted unconventional technique. But the              that RingCentral describes in its opposition, ECF No. 31 at 10,
 specification defines a "cluster" as nothing more than a mailbox:   the Court will adopt RingCentral's construction for purposes of
 "Messages are grouped into message clusters, or mailboxes,          this motion. See Aatrix, 882 F.3d at 1125.
 that are associated with individual users, or groups of users."
    N.D. OKLA. CASE NO. 4:18-CV-00368-JED-FHM                           Page |CC-9
   NOTICE OF SUPPLEMENTAL AUTHORITY IN FURTHER SUPPORT OF UBIQUITOUS CONNECTIVITY’S
                           MOTION TO AMEND ITS COMPLAINT [Dkt. No. 34]
 Case 4:18-cv-00368-JED-FHM Document 39 Filed in USDC ND/OK on 03/20/19 Page 36 of 36

                                                                                                        Page 10 of 10
                                           RingCentral, Inc. v. Dialpad, Inc.

different read or unread statuses for a particular            Papst Licensing, 193 F. Supp. 3d at 1095 (dismissing
message. The person could then synchronize the                with prejudice infringement claims where "the asserted
desktop copy with the copy on the first mobile device,        claims are directed to patent-ineligible subject matter, a
making changes only where required, and then repeat           defect which cannot be cured through amendment of a
the process for the second mobile device. Thus, "with the     complaint"). RingCentral may file a second amended
exception of generic computer-implemented steps, there        complaint within 21 days of the date of this order. Failure
is nothing in the claims themselves that foreclose them       to file a timely second amended complaint will result in
from being performed by a human." Intellectual Ventures       dismissal with prejudice.
I v. Symantec, 838 F.3d at 1318. The claims are directed
to patent-ineligible abstract ideas.                          IT IS SO ORDERED.

Nor does the step two analysis render the claims patent       Dated: March 8, 2019
eligible. RingCentral contends that "the claim limitations
                                                              /s/ Jon S. Tigar
of both the '363 and '669 patents specify multiple
inventive concepts, including an unconventional cluster-      JON S. TIGAR
wide discrepancy-based synchronization process,
synchronization [*32] of multiple types of messages           United States District Judge
(including, specifically, fax or voicemail messages), and
the ability to synchronize message clusters across
multiple client devices." ECF No. 31 at 15. However, as         End of Document
just described, without any specific improvement to
existing technological processes, all of these asserted
limitations "are themselves abstract"; they are therefore
not inventive. SAP America, 898 F.3d at 1168-69. The
Court's conclusion is bolstered by the breadth of the
specification, which essentially provides that any
combination of generic computer equipment may be used
to implement the claimed method, which need not be
performed in the described sequence. Compare ECF No.
24-4 at 11-12 with, e.g., Amdocs, 841 F.3d at 1301
(finding claim to be patent eligible where it was "narrowly
drawn to not preempt any and all generic enhancement
of data in a similar system, and [did] not merely combine
the components in a generic manner, but instead
purposefully arrange[d] the components in a distributed
architecture to achieve a technological solution to a
technological problem specific to computer networks").

For all of the above reasons, the '669 and '363 patents
are invalid.


CONCLUSION

Having found all four asserted patents to be invalid, the
Court grants Dialpad's motion [*33] to dismiss
RingCentral's patent infringement complaint in its
entirety. Although the Court doubts whether the identified
deficiencies can be cured by amendment, the Court will
nonetheless grant leave to amend solely to allow
RingCentral an opportunity to attempt to plead patent
eligibility. See Aatrix, 882 F.3d at 1126-28 (finding abuse
of discretion where district court denied leave to amend);
      N.D. OKLA. CASE NO. 4:18-CV-00368-JED-FHM                           Page |CC-10
     NOTICE OF SUPPLEMENTAL AUTHORITY IN FURTHER SUPPORT OF UBIQUITOUS CONNECTIVITY’S
                             MOTION TO AMEND ITS COMPLAINT [Dkt. No. 34]
